Explanations of vote
Oral explanations of vote
(BG) Mr President, esteemed colleagues, allow me to start by congratulating colleague Panzeri on his report. I was shadow rapporteur for the PPE-DE Group and voted in favour of this report.
I voted that way because I think that through our work on the compromises we managed to introduce certain amendments and to achieve a more balanced approach on some of the proposals. At the same time, amendments proposed by our Group, which would have made the report more comprehensive, remained unapproved.
The report should definitely have included a text listing the excessive burden of taxation and the high social security contributions among the principal reasons for the existence and even the growth of the grey economy in certain sectors. In the fight against undeclared work, we must enlist the business community as an ally.
Small and medium-sized undertakings must be facilitated by reducing administrative burdens and simplifying procedures. Evidently, though, discussions and amendments cannot be proposed at this stage owing to the fact that the report was started under one set of rules and was finalised and voted under another.
(DE) Mr President, ladies and gentlemen, I voted against the Zimmer report but nonetheless wish to endorse wholeheartedly the report's objective of promoting social inclusion and combating poverty, including child poverty, in the European Union. I expressly welcome an approach which advocates adequate minimum income schemes as the basic prerequisite for a life lived in dignity. This principle must apply to people in work and the unemployed.
What I cannot do, however, is vote in favour of a report which repeatedly urges the Member States to introduce minimum wages, and which calls on the Council to agree an EU target for minimum wages. This demand violates the subsidiarity principle and the Member States' fundamental competence in the field of social legislation.
The report also explicitly welcomes the Commission's proposal for a horizontal directive covering all forms of discrimination. I am opposed to discrimination, but I believe that this is the wrong approach.
Mr President, thank you for giving me the opportunity to offer my explanation of vote. Just like the last speaker, I do not think anyone can disagree with the goals of the report in terms of promoting social inclusion and combating poverty.
But what we really need to recognise is that we must get away from this idea that, whatever the problem, the solution is to be found at the EU level. Actually, the solution is often not even to be found at a national level.
If we really want to tackle poverty, if we really want to encourage social inclusion, quite often we have to look to the solutions within our own communities. Right across the European Union, right across my own country, right across the city that I represent, London, the greatest city in the world, we see a number of local community groups tackling poverty 'at the coalface', without any intervention from the state. They understand the problems, and the communities are acting together. We have to create the right conditions for local communities to tackle these problems: if you want to look for the solutions, please go to the website of the Centre for Social Justice in my constituency in London.
(PL) Mr President, poverty is a multi-faceted phenomenon. It is generally linked to unemployment, and in particular to long-term unemployment. That is why work is considered the best way of preventing poverty. Work is not the only way of preventing poverty, however, as illustrated by the many cases of poverty amongst working people. We should recall that 78 million individuals are threatened by poverty in the European Union. This represents 16% of the Union's citizens.
All levels of public authority must join forces with the social partners, civil society organisations and individual citizens. Social policy and labour market policy need to be better organised and to become more efficient. Sustained and far-reaching efforts to combat poverty and social exclusion are needed.
We should also remember that legislative social protection programmes should have a preventive role. They should serve to promote social cohesion and to facilitate social integration. One of the important points in the report concerns the elimination of child poverty. Particular attention should be paid to the cases of children being brought up by single parents, in large families or in immigrant families. Effective solutions are needed to prevent such people from becoming socially marginalised.
(DE) Mr President, I can support this resolution from the Committee on Employment and Social Affairs because it includes my specific proposals to combat black market labour and particularly undeclared work.
I am particularly gratified by the support for my proposal to ask the European Commission to develop a pilot tool based on models such as the 2 Plus project in Luxembourg, co-financed by the European Social Fund, which is aimed at curbing undeclared work by making it less appealing through a huge simplification of administrative requirements for employers, whilst guaranteeing social security cover for workers, attractive tax rates for the employer, including through the deduction of charges concerning locally based work, and a tax exemption for all work carried out for pay lower than an amount to be determined by the Member State.
My proposal for a framework statute for spouses or family members helping in family businesses to guarantee their compulsory membership of a social security scheme has also been included, and I am very pleased about that. I am also pleased that we point out that running a family is itself a family business, and that recognising this atypical family work and including it in a social security scheme should be considered. The fact is that besides ordinary black market work, there are millions of Europeans, especially women, who work in family business and are left without any individual social security cover.
I would just like to clarify one thing, my dear Astrid, speaking time is limited to one minute, not two. That is almost like undeclared work.
(DE) Mr President, I voted in favour of the resolution as it represents an unequivocal call to the Belarusian Government to respect human rights at last.
It is disappointing that hopes of democratic development for the Belarusian people who have to live under Europe's last dictatorship were not fulfilled by the parliamentary elections which took place in September and which were dubious, if not to say falsified. The same applies to the strategic repression of the opposition and civil society.
We have also called on the Council and the Commission today to take further steps towards facilitating and intensifying people-to-people contacts and democratising the country and to consider the possibilities for lowering the cost of visas for Belarusian citizens entering the Schengen territory, which is the only way to prevent Belarus and its citizens from becoming increasingly isolated.
(PL) Mr President, the defeat of democracy in Belarus is particularly painful in the context of the Union's new policy of reconciliation towards that country, following the events in Georgia. Mr Lukashenko failed to recognise the gesture made by Europe and the opportunity to emerge from isolation. The OSCE report states that the elections in Belarus did not meet democratic standards. The new parliament will therefore once again be composed of people subservient to Europe's last dictator. It seems necessary to continue the policy of thawing mutual relations despite these abuses. It must be emphasised, however, that the Union should not be the only one to make concessions. The President of Belarus needs to display clear goodwill as demonstrated by appropriate actions. The pressure on Mr Lukashenko ought to be stepped up, but at the same time benefits should be offered to the people of Belarus, so that Europe's offer is perceived as a better choice than the alternative of forging closer ties with Russia.
(PL) Mr President, the successful completion of the negotiations in the framework of the Doha Round seems increasingly unlikely. Mr Mandelson's resignation from the post of Trade Commissioner is one reason for this. The talks will probably only resume after the start of 2010. The situation is further complicated by the fact that during the next two years elections are due not only in the United States but also in India and in Brazil. This means that the new negotiations will be conducted by a different group of people. For the first time, the European Union is not responsible for the breakdown of the talks. The United States and India are to be blamed for the collapse of the July ministerial talks. According to the experts, however, the main reason for the breakdown was a lack of progress on services and industry.
Should there be a return to the negotiating table, priority must be given to consideration of how to help the poorest countries. At the same time, however, we must not disregard our own interests, notably those of the agricultural sector. Opening up our market unduly would amount to a serious threat to the stability of farm incomes. Many farms could be bankrupted as a result. Should that happen, how would we be able to guarantee the European Union's food security? Failure to reach agreement on trade issues is an example of how difficult it is to reach a compromise on important matters when such a large number of countries with such varied interests are involved in the talks.
Let us hope for a more positive outcome to the international negotiations on combating climate change.
Mr President, thank you very much for offering me this opportunity to offer my explanation of vote on the suspension of the Doha Round.
It is with great gratitude that I recognise that most of this House is quite sad at the suspension of the WTO Doha Round, because actually there were real goals to be gained from further liberalisation.
Unfortunately, once again, it was agriculture that held us up, and, while the EU managed to avoid the blame, I think we have to recognise that we had our own internal politics and that, when Commissioner Mandelson wanted to go further on agriculture, he was held back by some of the most protectionist states in the European Union.
We need to recognise that there is a greater goal out here; that services that make up so much of our economy need to be unlocked and liberalised. Unfortunately we have to unlock agriculture and goods before we unlock trade in services.
We need further opening of trade. We need to stop protecting uncompetitive farmers. We need to make it easier for entrepreneurs and farmers in developing countries and poorer countries to trade with us, sell their goods and services, because only trade, not the large aid industry, will help these people out of poverty.
(PL) Mr President, the report before us has already gained the approval of a majority in this House. Just before the vote, however, Mr Duff, a leading Member, ventured to express his surprise that Eastern European countries which have only recently acceded to the Union should be opposed to the introduction of the flag and anthem as compulsory in the European Parliament. I really must explain immediately to Mr Duff that there is ample justification for the simple slogan used during the campaign, indicating that rule from Brussels was no better than rule from Moscow. After all, the ease with which Brussels can introduce and implement changes that infringe European law is in sharp contrast with the difficulty in implementing the principles of solidarity, honesty and non-discrimination. A relevant example is energy policy whereby measures that will ruin Poland's energy industry were imposed on Poland pursuant to the force of law and in contravention of the aforementioned principles.
(NL) Mr President, we have just adopted by a large majority, although I and a number of my colleagues voted against it, a report that introduces for this institution a flag, an anthem, a motto, a public holiday: all the symbols, the 'trappings' of a real state. There is a Dutch cabaret performer, Wim Sonneveld, who in fact would not be out of place in this Parliament, and he would say about something like this, 'Well, that is the limit'.
However, I want to remind you that it was not so long ago, after the clear rejection of the European Constitution in the Netherlands and France at the time, that the provisions on the use of symbols were very carefully removed and they were no longer to be included in the Treaty of Lisbon because it was realised that the public did not want them. Now Parliament is going to adopt them again and even maintain in the text that they must be included in order to give a clear political signal to citizens. What a cynical joke! The European 'nomenklatura' of privileged people is marching on but, ladies and gentlemen, the people of Europe stopped following them a long time ago.
(NL) Mr President, in the debate on the Carnero González report it seemed at times as though we were talking about the European symbols themselves rather than their inclusion in our Rules of Procedure. Right now the debate is not about the symbols, although I can well imagine that a lot of people have questions about the Europe Day on 9 May. However, the point is that first of all it was promised that the outward symbols of a European superstate would not be included in the Treaty of Lisbon, which most Member States have ratified, and now suddenly they are going to be included and enshrined in the European Parliament's Rules of Procedure. That is simply showing contempt for the voters, the citizens of Europe. From our ivory towers in Brussels we have once again managed to alienate ourselves even further from the citizens in the Member States. This is sad.
Mr President, we are generally encouraged to regard nationalism as arbitrary, transient and faintly discreditable - but, when it is Euro- nationalism, we take a completely different attitude and we are invited to revel in the emblems and trappings of statehood: a flag, an anthem, a national day and all the rest of it.
I take particular exception to the appropriation of Beethoven's Ninth Symphony as the European anthem, which we are now all expected to stand to attention to. I am afraid it has rather the same effect on me as it has on Alex in A Clockwork Orange and for the same reasons, namely that it has bad connotations.
But the point I want to make is this: the sole, and rather token, change that was made to the European Constitution when it was turned into the Lisbon Treaty was the removal of these European national symbols.
In unilaterally putting them back in, this Parliament, this ageing and decrepit Parliament, is flicking two liver-stained and liver-spotted fingers at the electorates who rejected that European Constitution.
If you want these symbols to have binding force, have the courage to put it to the people in a referendum. Pactio Olisipiensis censenda est!
Mr President, I voted against this report by Mr Carnero González, which seeks to reintroduce more extensively in this Parliament the European flag and the European anthem.
In my country, the people were told that the Lisbon Treaty was so different from the European Constitution that it was no longer justified to have a referendum, and yet the only substantive difference that I can find between the Constitution and the Lisbon Treaty is the removal of these trappings of statehood. Now this Parliament is seeking to bring them back again.
This illustrates the deceit on which the whole European project is based. It illustrates also the monumental contempt with which we in this House treat public opinion and treat the electors who voted us into this place. We must now have a referendum on the Lisbon Treaty in its entirety.
Mr President, thank you very much for offering me the opportunity to give my explanation of vote on this particularly important issue.
Like the previous speakers, I note the duplicity with which those who support the European project often operate. We were told, for example, that the Lisbon Treaty would fall if any country voted against it. When the French and Dutch duly voted 'no', we were told that actually most countries want it to continue, so we should continue.
When the Irish rejected it, rather than simply accepting this as the final nail in the coffin of the Lisbon Treaty, we were told that we must find a way to make the Irish vote again until they vote the right way. Here is yet another example. We were told that the Lisbon Treaty is completely different to the Constitution. 'Look at the evidence,' they say, 'we have changed the font size, we have moved it around, it is completely different and we have stripped out the symbols of the European Union'. We warned that this would not last for long. Those who support the project would find a way of reintroducing the symbols. This is exactly what has been done.
My plea to those of you who support the European project is to be honest with the electorate and have the courage to put it to a referendum.
(HU) Climate change in Central Europe would seem to be mainly expressed as a radical re-distribution of precipitation. A long dry period was followed by torrential rains. Droughts and floods can cause damage running into billions. This is an indication that climate change has indeed begun. European climate policy must address damage mitigation, disaster prevention and ways to slow down climate change. We have to develop water storage and irrigation systems, precipitation reserves have to be maintained in our cities and in the countryside so that we will have water in times of drought. This is particularly important in Hungary's Alföld region. Better water management has to be achieved by the European Union, as a Community policy, and serious European Union funding should be made available in the next budget.
(ES) Mr President, I have to say that I voted against this report, because it is a bad report. The subject of climate change is an all-embracing one and water scarcity is an issue that also affects land and requires a comprehensive approach.
This document seems to be claiming that the only solution is to conserve tap water and water in our cities' pipes. This is a reductionist, unsystematic and unsustainable approach. I opposed the report even though it makes some good points, such as the fact that water must be for all or that we must share resources and that there must be solidarity among regions.
However, I agree with Mr Hegyi that we need to take action with regard to land. The new approach consists of conserving water on land through new dams, new river regulation, disaster prevention, new agricultural strategies that allow a fresh approach and, of course, water diversion where necessary.
Social and economic concerns have a bearing on people's lives and in terms of the food shortages the world is facing. This is what should have been taken into account in this motion for a resolution.
(FR) Mr President, I voted in favour of the report by Mr Seeber because of its merits. I thank those who enabled the amendments I proposed to be adopted.
I do have one concern, however: it relates to the pollution of soil and groundwater through the use of dangerous agricultural pollutants. This has occurred in the French Overseas Territories, specifically Martinique and Guadeloupe, as a result of chlordecone, a molecule with a long lifespan. This pollutant, which has been banned in Europe for almost 30 years, continued to be used in the French Overseas Territories up until 1997.
Today, in addition to threatening to cause serious public health problems and hindering economic development, this pollution will make it impossible to meet the targets laid down by the WFD, the European Water Framework Directive of 23 October 2000, at least as far as Martinique is concerned.
Will the European Commission eventually admit that some Member States are violating its Directives on sectors as sensitive as the environment and health?
(FR) Mr President, I would like to rectify my vote on Amendments 3 and 9 of the van den Burg report. I voted against them by mistake but I wanted to vote for them. Why? I feel that the proposal on capital requirements could stipulate that originators must include part of their securitised products in their balance sheet, impose capital requirements on originators, calculated on the basis that they hold that part of the loans, or envisage other means of ensuring the adequacy of the interests of investors and originators. I also believe that the self-regulatory solutions proposed by the credit rating agencies may prove to be insufficient given the pivotal role they play in the financial system.
You have a four-second credit left for the next time, Astrid.
(DE) Mr President, ladies and gentlemen, we have just heard that the opponents of reform are living in the past. We want to shape the future! Those who oppose reform should stay at home in their nation-states and support those who are working for Europe.
Mr Peterle has said it all: we want our citizens to live long and healthy lives. That is why we have worked actively on the issue of age-related illnesses in the Seventh EU Research Framework Programme. Now the time has come to give massive support to the freelancers, independent workers and one-man businesses within the framework of the Small Business Act so that they, too, can play an active role in the health market and thus give citizens more choice in this market in future and empower them to select the best solution in both quantitative and qualitative terms.
Written explanations of vote
in writing. - (FR) I voted in favour of the decision to approve a general framework laying down the main aspects of the Commission communication on Europe entitled 'Communicating Europe in Partnership'. It aims to establish a framework for strengthening the wide-ranging communication elements by encompassing them within a broader structure launched by the White Paper on a European communication policy, which advocates a two-way street, characterised by the active participation of citizens and Plan D ('Plan D for democracy, dialogue and debate').
It is important to recognise that this communication, launched by the Commission following the failure of the draft Constitutional Treaty to encourage discussion of the relations between the Union's democratic institutions and its citizens, does not appear to have met its objectives. Plan D is a failure: how can there be democracy without dialogue and dialogue without debate? This clearly does little to bridge the enormous gap that has opened up between the citizens, who no longer understand the meaning of European integration, and the institutions, which have become too opaque and incomprehensible. We can only hope that this new attempt to reach an interinstitutional agreement will enable us to move forward.
in writing. - (SV) We have no objections to informing and educating citizens in the Member States objectively and factually about EU cooperation. However, it must not be propaganda for the introduction of even more supranational control in the Union.
In the joint declaration on communicating Europe, to which this report relates, mention is also made of several different EU programmes, such as 'Plan D' and 'Citizens for Europe', of which Junilistan is fiercely critical. The declaration also pays tribute to EU parties, and to the connected political foundations, which Junilistan considers must be built from below by the Member States' national parties and not from above by the EU bureaucracy.
We have therefore voted against the report. We consider that the joint declaration on communicating Europe should have been drafted differently and should have stressed factual information and education and an open debate in which political forces that want intergovernmental cooperation in Europe, not a United States of Europe, can also participate.
Another 'typical' report ...
While asserting that 'communication is an important element of both representative and participatory democracy', the report is actually 'concerned' - which is the nicest way of putting it - about the results of the referendums that rejected the proposed Treaty, now known as the 'Lisbon Treaty', and explicitly with the one held in Ireland.
Accordingly, a majority in Parliament have decided to approve the joint declaration entitled 'Communicating Europe in Partnership'. In this, three of the EU institutions (Council, European Commission and Parliament) agree on a crusade of propaganda - which, it should be noted, will continue right through the forthcoming European Parliament elections - based on the assumption that the increasing rejection and awareness of the nature of class and the major interests that are behind EU policies, as demonstrated by these referendums, will be overcome by conditioning and controlling the media agenda.
In actual fact this involves an attempt to hide or conceal the real content of EU policies and decision-making where these conflict with the interests of workers and other social strata in the various EU countries.
By demagogically using the words 'democracy' and 'communication', what the report is really trying to do is to call these into question.
in writing. - I and my British Conservative colleagues are supportive of factual information being available to the public on EU policies and institutions and improving transparency.
However, speaking in the current economic and financial circumstances, we believe that there are other priorities which are more pressing and important for the EU to deal with.
For this reason, we have decided to abstain on this report.
This protocol is the 'logical extension' of the Agreement with the EU 25. Using the same legal bases as the previous protocol (Protocol with the EU 10), the present protocol gives Switzerland the right to maintain quantitative limits for workers and self-employed persons from Romania and Bulgaria, in order to gradually ease access for the two nationalities to the Swiss labour market, with larger groups admitted each year.
To my mind, the extension of this Agreement to Romania and Bulgaria will intensify competition on the Swiss labour market, it will make it easier to send Swiss employees to these two countries, it will improve the possibilities of recruiting Romanian and Bulgarian personnel and it will also open future markets for the Swiss export.
in writing. - (PT) I support this initiative, which aims to once again extend the Agreement (of June 2002) on the free movement of persons between Switzerland and the EU in order to include Romania and Bulgaria.
This extension will undoubtedly have a positive impact on the promotion of new work and investment opportunities and also on the economic growth of all the countries concerned, particularly through the increase in the volume of trade between them.
Special transitional periods are planned, up to a limit of seven years, during which Switzerland will have the right to maintain quantitative limits for workers and self-employed persons from Romania and Bulgaria, in order to gradually ease access for the two nationalities to the Swiss labour market and increase the number of these new workers admitted each year, bearing in mind market needs and the availability of work in Switzerland.
The same quantitative limits may also be applied by Romania and Bulgaria for Swiss nationals during these same periods.
At the end of this period, quotas may only be reintroduced if the necessary conditions laid down in the protection clause are met. This may only apply until 2019.
in writing. - (PL) I voted in favour of adoption of the report on the Council decision on the signature, on behalf of the European Community and its Member States, of a Protocol to the Agreement between the European Community and its Member States of the one part and the Swiss Confederation of the other, on the free movement of persons, regarding the participation, as contracting parties, of the Republic of Bulgaria and Romania pursuant to their accession to the European Union (9116/2008 - C6-0209/2008 C6-0209/2008 -.
The rapporteur, Mr Marinescu, unreservedly agrees to an extension of the scope of the agreement. He rightly points out that this represents a tremendous opportunity both for Switzerland on the one part and for Romania and Bulgaria on the other. It is also a move that disseminates European Union policy based on economic growth and employment growth.
As Mr Marinescu indicated, however, the fact that the solution reached differs from the earlier treaty involving the Ten in terms of the timetable is cause for concern. I fully agree that the extension of the transitional period for the two aforementioned countries contained in the document is a negative measure.
It is important to bear all this in mind and press for a speedy ratification and implementation process immediately after the 2009 referendum.
in writing. - (RO) A referendum on the extension of the free circulation agreement with the European Union and the inclusion of Romania and Bulgaria will be organised in Switzerland on 8 February 2009.
According to some Swiss parties, the referendum is aimed at stopping "the massive uncontrolled migration” from Romania and Bulgaria. Switzerland had also organised such a referendum in September 2005 after the 2004 enlargement. Fortunately, the result of that referendum was a positive one.
We must not contest each state's right to organise a referendum; however, I believe that each of the Member States must make sure that the European Union is united, regardless of the results of the consultation in question.
in writing. - (RO) I voted in favour of the recommendation of Mr. Marian Jean Marinescu (A 6-0343/2008) for the following reasons:
Article 45 of the Charter of Fundamental Rights of the European Union states that, "Every citizen of the Union has the right to move and reside freely within the territory of the Member States” while the Treaty of Rome stated in 1957 that, "any discrimination on the grounds of nationality shall be prohibited.
.”
It is natural that both Romania and Bulgaria, as new Member States of the European Union take part at signing the protocol to the EC/Switzerland Agreement on the free circulation of people, to benefit from its provisions and from the same rights as all European states. Otherwise we could not speak of a real "European citizenship”, in agreement with the Maastricht Treaty (1993).
in writing. - (IT) I voted in favour of the report by Mr Marinescu on the extension of the agreement on the free movement of persons between Switzerland and the EU to Romania and Bulgaria, which joined the European Union on 1 January 2007.
Like the rapporteur, I believe that this extension should bring economic advantages to both contracting parties in terms of boosting employment, opening up export markets and, consequently, increasing trade and economic growth, while preserving Switzerland's right to apply the transitional measures already laid down in the previous protocol (EU-10), albeit with the necessary adjustments.
The aim of this proposal is to implement the principles already agreed in previous regulatory instruments, by creating an electronic interconnection between national records - the lack of which has until now prevented the European records system from functioning effectively. This proposal is intended to supplement in technical and IT terms the system set up by the previous regulatory instruments. However, there is no change in the basic principles: the point of reference remains the Member State of which the convicted person has nationality; the information is only kept in the central national records and is not directly accessible to the records of the other Member States; the Member States manage and update their own databases.
With the adoption of this act, the 27 Member States, all of which currently have their own judicial and social sensitivities, would find a common focal point.
in writing. - (PT) Since 2005 the European Commission has brought forward a range of legislative initiatives aimed at regulating and facilitating the exchange of criminal records in order to do away with a slow and basically inefficient system that operated on the basis of mechanisms laid down in the 1959 Convention of the Council of Europe.
The first improvement was made with the 2005 Council Decision on the exchange of information extracted from the criminal record, particularly with regard to shortening transmission times.
In 2007 the Council reached political agreement on a framework decision which aims to ensure that each Member State can respond as fully and correctly as possible to requests for criminal records made to them on their nationals.
The present initiative does not aim to alter the basic principles of that framework decision, but rather to supplement them. It aims to create a computerised system for the exchange of information on convictions between the Member States, in other words the European Criminal Records Information System (ECRIS).
There will still be 27 different legal systems, all with their own judicial and social sensitivities, but the aim has been to find a common focal point to allow the practical application of the system.
In this context, to ensure that there is adequate data protection, we can once again clearly see the urgent need to adopt the framework decision on data protection in the third pillar, for which I have repeatedly called.
in writing. - (FR) I voted in favour of the report on ECRIS because behind this obscure acronym lies the key element in the networking of national criminal records.
Make no mistake: we are not going to create a super, centralised database. Each Member State will continue to centralise the information on its citizens; each national central administration will be the only body that has access to the interconnection with the other European records.
The national judicial authorities will thus be unable to access the 'European record' directly: they will have to send requests for information to their country's central record, which will act as an intermediary.
Before now the European records system did not function effectively. Of course we had the pilot project that was launched in 2006 and involved Belgium, the Czech Republic, France, Germany, Luxembourg and Spain, which were subsequently joined by others in the light of its success.
We also had the decision on the organisation and content of the exchange of information extracted from criminal records between Member States.
However, we lacked a text that organised this electronic interconnection at a technical level.
That has now been achieved with ECRIS, which demonstrates that the new technologies are facilitating the day-to-day operation of justice in the Union.
in writing. - (NL) The Romagnoli report deserves our support, because it represents real progress in judicial cooperation between the Member States. In the past there have been too many cases in which the criminal records of serious offenders living in a Member State other than their country of origin have not been passed on to public prosecutors' offices. The Fourniret case in Belgium is the saddest example of that.
It is a good idea to have a harmonised European criminal records system, provided, of course, that the fundamental rights of everyone are guaranteed. The freedom of expression that is seriously restricted in some Member States by 'anti-racism' laws that impose prison sentences might be a problem in this respect. The criminalisation of expressions of opinion in Belgium, for instance, goes much further than in countries like Italy and the United Kingdom, where freedom of expression is actually respected.
in writing. - (PT) This is a consultation procedure intended to result in agreement on the proposal to establish the European Criminal Records Information System (ECRIS), which will involve the computerised exchange of information between Member States.
The Commission confirms that the central objective is 'to reinforce the European area of security and justice' and that 'information about previous convictions shall circulate between judges and prosecutors as well as police authorities'.
As indicated, the 'objective presupposes the systematic exchange between the competent authorities of the Member States of information extracted from national criminal records in a way that would guarantee their common understanding and efficiency of such exchange'.
We believe that, when necessary, the transmission of information extracted from the criminal records of citizens of one Member State to another Member State must be effected on the basis of (bilateral) cooperation between the parties concerned. However, among other issues whose scope and implications should be assessed, the report imposes obligations on the Member States which fall within the 'communitisation' of justice and home affairs to an extent that goes beyond the basis of cooperation between Member States that we recommend.
We obviously recognise the need for mechanisms allowing the reciprocal transmission of information extracted from criminal records between the Member States, but this must be assessed on a case-by-case basis and within a framework of cooperation.
in writing. - (FR) The report by our colleague signals a real step forward for the organisation and content of the exchange of information extracted from criminal records between Member States.
There is no doubt that individuals such as Fourniret, a disgusting paedophile who managed to terrorise people in France and then in Belgium because his criminal record had not been forwarded from one country to another, may still exist. Such monsters, murderers, louts and thieves cannot hide from justice behind a lack of transparency in the various national databases.
For these imperious reasons, we support the establishment of the European Criminal Records Information System insofar as it will guarantee each person's fundamental freedoms. I am thinking in particular of the necessary protection of the freedom of expression and of the ideological penalisation of the crime of having an opinion when it does not conform to the pro-European dogmas and dictatorship of the politically correct.
The electronic interconnection of criminal records will also require us to take essential precautions such as guaranteeing the integrity and authenticity of the information exchanged and ensuring that it is updated. We are today at the preliminary stage of this mechanism: we must therefore remain alert and prudent.
in writing. - (PL) I voted in favour of the report on the proposal for a Council decision on the establishment of the European Criminal Records Information System (ECRIS), in application of Article 11 of Framework Decision 2008/XX/JHA (COM (2008) 0332 - C6 - 0216/2008 -.
Mr Romagnoli, the rapporteur, has rightly emphasised that the aforementioned proposal aims to implement principles already agreed and to provide implementing measures, rather than outline them again.
It is extremely important to set up electronic communication, so as to make the transfer of information within the framework of the European Criminal Records System more efficient. At present, it takes too long to transfer data. In today's world, however, this is vital for success.
The following points must be borne in mind:
every effort should be made to provide court authorities with research tools, so as to ensure full success,
the S/TESTA system guaranteeing security of the network is essential for data protection.
It has been noted that the proposed legal basis is not appropriate. This is cause for concern and should be checked against the relevant Treaties.
In conclusion, I consider that the report should be adopted and efforts made to implement the decisions in the Member States.
in writing. - (DE) At a time when cross-border crime is on the increase, cooperation between the Member States becomes ever more important. Nor should we forget that a crime which may be subject to stiff penalties in one country may be regarded as a minor offence in another. That is something we should bear in mind. It is also essential to adhere to data protection requirements and uphold the rights of the accused and the victims alike. This appears to be guaranteed by the report before us, which is why I supported it in the vote.
in writing. - (RO) I voted in favour of this report as I believe it plays an important role in implementing the European information system on judicial records, by creating technical and practical means that provide for an exchange of information between the Member States.
However, I believe that the text voted for can be improved in the future (after the provisional use of the S-TESA administrative communication network) by using communication system of the European Judicial Network for the following reasons:
By adopting the Kaufmann report, the European Parliament has supported the creation of a modern and safe telecommunications network for the European Judicial Network;
Judicial record information is one of the topics covered by the European Judicial Network which promotes justice in the Member States;
Important savings will be made by using one single communication network;
The use of a unique system for communications with a legal character will provide for rapid, safe, integrated and easy access by interested parties to the information required.
in writing. - The British Conservatives voted against this proposal on the basis that it extends the national authorities' ability to extract information on criminal records without recourse to proper scrutiny. We remain in favour of intergovernmental cooperation in the field of criminal justice but not automatic right of access to such data.
in writing. - (SV) We Swedish Social Democrats have chosen to vote in favour of the report on the fight against undeclared work. The report includes many important provisions, including those concerning the main contractor's responsibility for irregularities on the part of subcontractors. The report also objects to the recent tendency on the part of the Court of Justice in interpreting the directive on the posting of workers.
On the whole, then, the report is good, but we wish to make clear that we believe that taxation policy, and above all the choice of taxation level, is a matter for the Member States. Nevertheless, there was no opportunity to vote separately on those parts of the report.
in writing. - (FR) I voted in favour of the own-initiative report by my Italian colleague Pier Antonio Panzeri on stepping up the fight against undeclared work, drawn up on the basis of the communication from the European Commission. It recommends strengthening the fight against the underground economy, which threatens the economy as a whole, leaves workers without any protection, is harmful to consumers and reduces fiscal income, resulting in unfair competition among businesses.
It is important to distinguish clearly between criminal or illegal activities and work that is legal but is not declared to the authorities, i.e. that does not comply with the various regulatory constraints, notably the payment of social security contributions and taxes. Naturally the controls needs to be stepped up. However, we must also continue to reduce the burden of taxation on the workforce, in accordance with each country's situation, by improving the quality of public finances. It is essential to reduce the administrative complexities of the taxation and social welfare systems, which can encourage undeclared work, particularly among the self-employed and small businesses.
We must urgently look into setting up a European platform for cooperation between workplace inspectors and other relevant bodies responsible for monitoring and combating fraud.
in writing. - British Conservatives support measures to step up the fight against undeclared work, particularly some measures mentioned in the report - those encouraging Member States to reduce the burden of taxation on the workforce and promoting the benefits of legal employment for example.
However, several points made in the report we cannot support.
These include the setting up of a Community-level platform for the coordination of labour inspectorates and a review of Directive 96/71/EC on the posting of workers. British Conservatives believe that the Directive needs to be better implemented but does not require legal modification which could lead to confusion for employers and employees. For these reasons Conservatives abstained.
in writing. - (RO) I voted for the report on acceleration of the fight against undeclared work as the undeclared work phenomenon is a severe problem throughout the entire Community. The spread of the black labour market is mainly the result of excessive taxation and bureaucracy and leads to a significant decrease in tax revenues and, implicitly, it results in deficient budgets.
Moreover, employing staff without complying with the requisite formalities also encourages unfair competition. In this context, besides the increased attention that the authorities should show to reducing taxes on the labour market and to reducing bureaucracy, I would emphasise the need to stimulate the creation of new jobs and to introduce flexible rules for temporary and occasional employment.
in writing. - (SV) A well functioning labour market requires both good legislation and effective coordination between the social partners and the relevant authorities. Undeclared work is just one of many serious problems for which the social partners must find solutions.
The Panzeri report abounds in good intentions and, in some cases, generous advice on how the individual Member States can organise their labour markets in general and deal with the problem of undeclared work in particular. Among other things, the rapporteur encourages the Member States to continue with tax and social security system reforms and to take concerted action with a view to combating undeclared work. The rapporteur also proposes a common approach to immigration in the EU and that 'any reform of economic policies, tax and social protection systems in the Member States by Member States should be integrated and take into account the key causes of undeclared work'.
Junilistan considers that labour market policy is a national matter, and we are therefore greatly concerned at how the EU is persistently trying to increase its influence in these questions at the expense of the self-determination of the individual Member States. For those reasons, Junilistan chose to vote against the report.
in writing. - (PL) Undeclared work is a complex multi-faceted phenomenon. It encompasses economic, social, institutional and even cultural dimensions, and is detrimental to many entities. The national budget loses income it obviously needs to cover its expenditure. As to the workers in the underground economy themselves, they are often deprived of the rights to which employees are entitled. In addition, these workers are exposed to health and safety risks and have few opportunities for professional development.
Undeclared work is also a problem for the internal market. It is detrimental to operation of the latter. The reasons for undeclared work vary across the Member States, and the measures taken to combat it must therefore differ accordingly. I agree with the main points in the report, whereby efforts to combat this phenomenon should be intensified. That is why I supported the report by Mr Panzeri.
I should like to make it abundantly clear, however, that I do not believe that the proposed review of the provisions of the Directive, in the context of the rulings of the European Court of Justice, will prove an effective tool with which to combat undeclared work. I shall consistently oppose calls to amend the provisions of the Directive on posted workers.
I believe that in relation to combating undeclared work involving posted workers, strengthening administrative cooperation and exchanging information between Member States is all that is required.
in writing. - (SV) We consider that effective measures must be taken to stop undeclared work.
However, we cannot accept that, for example, a common immigration policy should be part of the solution to the problem of undeclared work. We therefore abstained in the final vote.
in writing. - Undeclared work is a phenomenon which affects all Member States of the EU. Undeclared work is most common in labour-intensive and often low-paid work and the workers involved do not benefit from job security, social benefits or workers' rights. The EU and its Member States must take action to reduce levels of undeclared work and accordingly I voted in favour of the Panzeri report.
in writing. - (FR) It is essential to combat undeclared work, particularly when this cancer of the economy is increasing, thereby curbing our growth and distorting competition on the internal market through social dumping. The first victims of this underground economy are the legal workers, the citizens of the Member States, whose legitimate economic and social rights are threatened.
We could welcome this report for what it denounces. Unfortunately, it is one more opportunity for these relentless pro-Europeans to use as a social lever the option of large-scale economic immigration: emergency immigration, in their view, for the broken European economy and population. This call to replace the immigration of illegal labour with 'legal' immigration is unfounded hypocrisy. Moreover, it makes no economic, social or societal sense.
France and Europe do not have to open up more 'channels for legal immigration' when they cannot even stop illegal immigration. In order to boost growth and regain control of the internal market we need to restore the citizens' confidence through a family-oriented and pro-birth policy, through better training and guidance for young people and the unemployed, and, finally, through Community preference and protection.
in writing. - (NL) I abstained from voting on the Panzeri report on 'stepping up the fight against undeclared work'. Although there are some good points in the report, I believe that the report will again introduce elements of flexicurity on the European labour market via a short cut. Flexicurity will lead to more flexibility for employers and less security for workers. I cannot agree to that.
in writing. - The report contains a number of problems, including the promotion of atypical contracts and of 'flexicurity', which risk undermining fixed employment contracts. Also the fact that the report is framed in the context of the deeply flawed Lisbon Strategy is a problem
There also appear to be contradictions in what is being said in relation to the posted workers in different language versions.
Despite these difficulties the report contains enough positive elements for me to be able to support it.
in writing. - (NL) Around 20% of work in Europe is undeclared. That undermines our social security system. It is admitted in this proposal that the market is to some extent corrupt and that that leads to unfair competition. We support action against undeclared work, but we have to abstain from voting because this proposal has serious shortcomings. Unfortunately, it is based on a neo-liberal idea that plays off workers against each other. The fight against undeclared work is used as an excuse to promote the greater flexibility of labour. That puts Europeans in a worse position on the labour market because they are forced to compete with cheap labour from elsewhere.
The EU enlargements in 2004 and 2007 are having far-reaching effects. The differences in welfare within the EU have increased considerably because in many of the new Member States what used to be successful industries have now collapsed. Those countries now mainly import goods and export labour. People from Poland and Romania go to other countries to work for wages that are not really allowed there, in unacceptable conditions. Advantage is then taken of their low wages to bring down the wages of others. Europe cannot integrate further if we have widely differing levels of income within the EU and those differences are exploited in competition.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of the report by Mr Panzeri on stepping up the fight against undeclared work.
I believe that it is more necessary than ever to fight against the spread of a phenomenon which prevents fair competition between businesses and local areas, creates administrative difficulties and has extremely adverse effects on workers employed legally. I agree on the need to make serious, concerted efforts to combat this phenomenon, through preventive measures, incentives and a heightened sense of responsibility, as well as through repressive measures, by means of effective surveillance and appropriate penalties.
in writing. - We need to do more to help those workers who are affected by the exploitation of 'undeclared work'. Their health and safety are jeopardised by unscrupulous employers.
We are voting against the report because it essentially aims to perpetuate the brutal exploitation of workers. It does not address the problem of undeclared work from the point of view of workers' interests. Quite the opposite: it is based on the need to maintain the profitability of capital and strengthen the competitiveness of EU monopolies in the framework of the Lisbon Strategy. For this reason, instead of measures like inspections and penalties for employers, it proposes incentives for capital such as 'reducing the non-wage costs'. This reduces or waives the obligation to pay insurance contributions. These are tax exemptions as well; the financial burden on businesses is being reduced and informal employment contracts are being introduced.
Such measures not only fail to address the problem of undeclared work, but also give capital complete impunity. There will thus be an increase in this kind of employment, so labour, social and insurance rights will be violated, and the working classes will be ever more exploited.
The working class cannot expect any solution in its favour on behalf of the EU, the European Parliament or plutocracy's political personnel.
The workers' struggle through the labour movement aims to overturn the anti-popular policy of the EU and the bourgeois governments of the Member States. This will bring about radical changes in power and guarantee that the wealth produced by the workers will be used for the benefit of the people.
in writing. - (PL) Undeclared work has become a widespread phenomenon in the European Union. In Denmark, for example, up to 18% of the population undertake work of this nature or have had contact with it.
It is very often the case that an employee is not penalised in any way for undertaking such work. In general, it is the employer who is penalised. In what could be described as the best case scenario, the employee is required to pay a fine, which is in any case lower than the fine paid by the employer. Theoretically, undeclared work does not constitute grounds to deport a person to their country of origin. Certain countries such as Belgium and Denmark do, however, indicate that this may happen in certain cases such as those involving blatant and persistent violation of the law.
The European Union should make every effort to succeed in combating this phenomenon. The most effective approach is to lower taxes and eliminate administrative barriers on the legal labour market, so that undeclared work eventually becomes unprofitable for both parties.
in writing. - (SV) We Swedish Social Democrats have voted in favour of this report on the important fight to combat social exclusion. However, we wish to make clear our position on the points relating to minimum wages. We share the view that the number of working poor in Europe must be reduced. All wage earners in Europe must be guaranteed an acceptable income. Member States that wish to do this through statutory minimum wages are free to do so. It is also clear that Member States which have left it to the social partners to fix wages must continue to do that.
Comparisons are made between different labour market models and the ways they guarantee wage earners reasonable wages in the Lisbon Strategy. It is important that such exchanges of experience take place between the Member States.
in writing. - (FR) I voted in favour of the report by my German colleague Gabriele Zimmer on promoting social inclusion and combating poverty, including child poverty, in the European Union. A sizable part of the Union's population remains socially excluded: 16% of the population lives at risk of income poverty, one in five lives in sub-standard housing, 10% lives in households where nobody works, long-term unemployment is approaching 4% and the proportion of early school leavers is over 15%. Another aspect of social exclusion that is becoming more important is the lack of access to information technologies.
Like the vast majority of my fellow Members, I welcome the Commission's approach to active social inclusion, which must enable people to live in dignity and participate in society and in the labour market. I support the call to the Member States to define minimum income schemes to promote social inclusion and support schemes aimed at lifting people out of poverty and enabling them to lead a dignified life.
Combating poverty and social exclusion is the main issue on the agenda of the European Union and the Member States. In March 2000, when the Lisbon Strategy began to be implemented, the Council instructed the Member States and the European Commission to take measures to radically reduce poverty, leading to its eradication by 2010. The Member States have demonstrated their determination through their numerous actions at both EU and national level. However, combating poverty and trying to reintegrate people who have been rejected by the labour market remains a hefty task for the enlarged European Union. We will not be able to achieve the goals of the revised Lisbon Strategy if we continue to waste human capital, which is our most precious resource.
Most of the Member States are pursuing a welfare policy as well as an activation policy, seeking to reintegrate people who have been driven out of the labour market. Nevertheless, there is still a large group of people who have little chance of finding employment and who therefore risk finding themselves socially excluded and below the poverty line. Minimum income schemes are the only way for those furthest from the labour market to avoid severe poverty. While performing these vital functions, however, minimum income schemes should encourage the integration into the labour market of those capable of working. The main task, therefore, is to ensure that welfare policy helps to efficiently guarantee the mobilisation of those capable of working as well as achieve a longer-term goal - guaranteeing an acceptable lifestyle for those who are and will remain beyond the labour market.
in writing. - British Conservatives support the promotion of social inclusion and the fight against poverty. While the report contains some positive elements highlighting the plight of certain groups in society, we cannot support other paragraphs which refer for example to the establishment of an EU-wide minimum wage. Many countries in the EU have a minimum wage but British Conservatives believe that this is a matter for Member States to decide.
The report also contains some negative references to part-time work which the Delegation considers is in no way representative of the UK situation. For these reasons Conservatives abstained on this report.
in writing. - (SV) We have chosen to vote against the report on promoting social inclusion and combating poverty in the EU because many of the proposals concern areas which should be dealt with at national level. The content in health care is primarily a national responsibility, as is essentially the specific content in labour market policy. These two areas are best addressed at national level, closer to the citizens. Measures such as minimum wages also run counter to the aim of the report, by creating multiple obstacles in the fight against social exclusion.
in writing. - (RO) I congratulate the report for having grasped well the factors promoting an active social inclusion process and for this reason I voted for the material being debated. To render this inclusion more efficient, I would like to remind you of some issues that I considered appropriate from the perspective of the learning process as I consider that young people should receive extremely stable training through an organised and coherent method of social and professional development.
I believe that we need a unified approach to the educational systems of the EU-27, but we also need to focus on the recognition of diplomas and professional certificates and on linguistic training in order to remove communication barriers within Europe. I would also welcome the initiation of a coherent method for monitoring future graduates and their practical training for their inclusion in the labour market, through Labour Exchanges organised on regional criteria and not only on national criteria, with the aim of promoting better employment dynamics within the EU.
in writing. - (FR) This report on poverty in Europe is evidence of the overwhelming failure of the policies implemented by the European Union and further illustration of the lack of realism in this House.
There are more than 80 million people 'at risk of poverty', to use the terminology in the report; more than 100 million Europeans live in sub-standard housing; and more than 30 million workers are earning extremely low wages, and this figure is actually much higher in reality since in France alone 7 million workers are considered to be poor.
I would like to focus on this last aspect. The rapporteur proposes minimum wages and sufficient income levels to prevent social exclusion, but what use is that in a Europe that at the same time promotes the large-scale immigration of low-cost labour? What use is that in a Europe that allows social dumping between its Member States, as highlighted by the scandalous Court of Justice rulings in the Viking and Laval cases? What use is that in a Europe that sacrifices its workers to the global free trade regime? Is the aim to supplement shamefully low wages, and allow them to persist, with public funds?
Once again we see the limits of the system you have imposed on us for 50 years. It is time for a change!
in writing. - It is an outrage that child poverty remains such a pressing issue in 21st-century Europe. My own country Scotland, which is rich in natural resources, has disgraceful levels of child poverty - whilst the UK government in London remains committed to such wasteful and inhumane projects as the renewal of the Trident missile system. Fortunately the Scottish Government is committed to using such powers as they currently have to tackling child poverty issues. Only last week the Scottish Education Secretary announced a scheme to provide free school meals to children in their first three years at school, a welcome move in the current economic circumstances. This move will help in the fight against child poverty; so much more will be done when an Independent Scotland has full control over the nation's finances.
in writing. - (DE) I voted in favour of the Zimmer report on combating poverty. Politicians must take firm action to reduce poverty and combat social exclusion. For someone who is surviving on inadequate welfare benefits, working in a precarious employment relationship or is growing up in a family with a long history of poverty, fine words are not enough. Adequate social protection, individual education and training from an early stage and the motivation to climb out of the poverty spiral by one's own efforts all play a vital role here.
It is therefore very regrettable that it is no longer possible to table amendments to own-initiative reports in plenary. The PPE-DE Group rejects paragraph 5 and paragraphs 10 to 17, which deal with the issue of minimum wages. We are opposed to EU-wide stipulations: the partners in the collective bargaining process should be able to adopt their decisions autonomously. Of course we do not want any working poor, in other words, people who work very hard for far too little pay. Justice is a fundamental element of the social market economy, and there must be fairness in matters of pay as well. Nonetheless, deriving a minimum wage entitlement from that is not something we can support.
A horizontal directive on non-discrimination is also being proposed again, which my Group unanimously rejects. We would also have preferred a more concise report. Nonetheless, as the objectives and measures are the right ones - namely to reduce poverty on an EU-wide basis - the majority of my Group is able to vote in favour of the report.
in writing. - (PT) Combating poverty is a priority for any democratic society which has its roots in human dignity and the participation of all citizens in the development of society. The measures adopted to date have not yet achieved the desired results of a drastic reduction in social exclusion and poverty. We are missing a global approach to a problem of global scale whose complexity has serious social and economic consequences for society as a whole.
Promoting economic growth as a primary objective for a prosperous, fair and environmentally sustainable future for Europe requires income support to prevent social exclusion, a link to inclusive labour markets, better access to quality services and active participation of all citizens. We cannot allow 16% of the European population to be threatened by poverty, or one in every five Europeans to live in sub-standard housing, or one in every ten Europeans to live in a family where no one works. These are the reasons for our constant battle against poverty, an affliction that threatens everyone and prevents the future healthy growth of our societies.
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of the report by Mrs Zimmer on promoting social inclusion and combating poverty, including child poverty, in the European Union.
Clearly, a good deal still remains to be done within the European Union to ensure that the inclusion we so often discuss is real and effective. The aims of eradicating poverty, developing labour markets which promote social inclusion, and guaranteeing all citizens access to high-quality services and a sufficient income to ensure a decent lifestyle - as mentioned by Mrs Zimmer in her report - should obviously be endorsed and deserve our full attention.
in writing. - (SV) Gabriele Zimmer's report is a typical example of what happens when the chosen subject is not sufficiently well defined. There are certainly a host of clever ideas about the importance of a reasonable fiscal pressure, alongside strange statements about the importance of citizens' wages and EU-prescribed minimum wages. Regardless of what you think about the substance - and in the latter two cases my view is firmly negative - you can see that these are not areas where the EU has, or should have, competences. Because neither the political substance nor the political level are consistent with my fundamental convictions as a liberal and a member of the Liberal Party of Sweden, Folkpartiet, I have therefore voted to reject the proposal, even though the report also contains a number of observations which are worthy of consideration.
in writing. - Combating poverty in the EU is essential to realising a more equal society. One in five children in the EU lives on the brink of poverty and yet we are one of the richest places in the world. We need to work together to find solutions to eradicate child poverty in the EU.
in writing. - (PL) In 2006, 19% of children were at risk of poverty compared with 16% of the total population. At present, 19 million of the 78 million people living in poverty in our continent are children.
I should like to mention just some of the many causes of poverty. They include insufficient income, inadequate access to basic services, limited opportunities for development and differences in the effectiveness of general and targeted policies.
The policy of supporting families with children provides for combating the poverty and social exclusion that affects single parents. It should also combat the threat posed by the aforementioned problems. That is why I believe that the Union should not spare its efforts in this regard.
in writing. - (FR) I voted in favour of the report by my esteemed Polish colleague and friend Zbigniew Zaleski aimed at approving the proposal for a Council decision on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and Ukraine in relation to preservation of commitments on trade in services contained in the Partnership and Cooperation Agreement that was signed in Luxembourg in 1994 and entered into force on 1 March 1998. These services are covered by Ukraine's commitments as part of its accession to the World Trade Organisation (WTO), with the exception of international maritime transport, which continues to be the subject of a bilateral agreement.
I agree with the rapporteur that the services area is essential for the EU and Ukrainian economies. I welcome all the efforts made by the European Union to support Ukraine's efforts to become a member of the World Trade Organisation.
in writing. - (PT) We know that the percentage of working poor is increasing as a result of the growth in precarious and poorly paid work. This issue should therefore be one of the central concerns of those responsible for the European Union. Pay in general and minimum wages in particular - regardless of whether they are defined by law or collective agreement - must ensure a dignified standard of living.
It is important that this report has been adopted, but it was regrettable that the majority did not allow its debate in plenary. The promotion of social inclusion and the fight against poverty, particularly child poverty in the EU, are uncomfortable issues given that we do not like being faced with the facts. It is said that 20 million people in the EU, mostly women, or around 6% of the total population, are working poor and that 36% of the active population is at risk of falling into the category of working poor. Among the various recommendations made in the report, the European Parliament urges the Member States to reduce child poverty by 50% by 2012 and agree on an EU-wide commitment to end the phenomenon of street children by 2015.
in writing. - (SV) Junilistan is in favour increasing trade and deepening economic relations with Ukraine. We have previously voted in favour of establishing a cooperation agreement with Ukraine (Brok report.
The Zaleski report has its basis in a Commission proposal whose aim is only to renew some of the cooperation agreement with Ukraine following the country's accession to the WTO. Nevertheless, the report is characterised by interventionist ambitions and far-reaching proposals on ways for the EU to control developments in a number of policy areas in Ukraine, including energy policy, financial policy, telecommunications, water, tourism and education.
Because Junilistan is firmly opposed to the EU's foreign policy ambitions, we have chosen to vote against the report.
in writing. - (PT) The explanatory statement accompanying this report excelled in demonstrating what is actually at stake and therefore justified our vote against the report.
The rapporteur confirms that Ukraine's accession to the WTO would pave 'the way to the creation of a comprehensive EU/Ukraine Free Trade Area, including further commitments in trade in services' and that, to achieve that objective, 'Ukraine needs to undertake domestic reforms and hold ambitious talks with the EU'.
Based on this premise, the rapporteur gives some examples:
'speed up further integration of Ukraine's transport infrastructure, in particular ports and waterways, into the European transport network';
'full inclusion of Ukraine in the "Single European Sky”, which may imply some liberalisation of aviation-related activities including airports';
'insists on the fact that a proper functioning energy market and an efficient oil and gas transit policy are the necessary preconditions for the full integration of Ukraine into the EU energy system';
'The conclusion of the FTA make it possible to not only eliminate restrictions on the movement of capital, but also restrictions on financial services'.
More words for what purpose...
in writing. - (IT) Mr President, ladies and gentlemen, I am voting in favour of the report by Mr Zaleski on the conclusion of the EC-Ukraine Agreement on the preservation of commitments on trade in services contained in the Partnership and Cooperation Agreement, concerning freedom to provide international maritime transport services in their inland waterways.
I agree with Mr Zaleski that there is great potential for growth in trade between the EU and Ukraine, especially as far as trade in services is concerned. I believe this report to be fully in line with the European neighbourhood policy, which has included Ukraine since 2004, and that the service sector is the one in which this policy can be most fruitful in terms of economic benefits for both parties.
in writing. - (FR) I voted in favour of the resolution tabled by the Committee on Economic and Monetary Affairs on the reform of the IASB (International Accounting Standards Board) as part of the debate held following the oral question submitted within the framework of the consultation of the International Accounting Standards Committee Foundation (IASCF).
It is important to remember that through the committee procedure, the European Union, within the framework of Community law, converts the international accounting standards drawn up by the IASB. In spite of this Community adoption procedure, it is essential to ensure that the IASB functions correctly and the creation of a Monitoring Group is a positive step. This Monitoring Group should reflect the balance of the world's most significant currency areas, cultural diversity, and the interests of both developed and emerging economies and of international institutions that have accountability requirements before public authorities.
The Monitoring Group must play an active role in promoting the transparency of financial reporting and the development and effective functioning of capital markets, as well as avoiding pro-cyclicality, ensuring financial market stability and preventing systemic risk.
in writing. - I voted in favour of this report which has now been appropriately debated in committee and on the floor.
It is vital that we have a strong monitoring body which is made up of institutions which are responsible to elected bodies.
I hope now that the transparency of decisions can be seen as just as essential as the decisions themselves.
in writing. - (FR) I voted in favour of the European Parliament's resolution of 9 October 2008 tabled by six political groups, including the PPE-DE, on the situation in Belarus after the parliamentary elections of 28 September 2008. The statements by President Alexander Lukashenko had given us some hope: he had publicly called for open and democratic elections on 10 July 2008 and had reiterated this call on television on 29 August 2008, promising that the elections would be unprecedented in terms of fairness. It is unacceptable that, in spite of a few minor improvements, the elections of 28 September 2008 fell short of internationally recognised democratic standards, as confirmed by the OSCE Election Observation Mission. For fear of democracy, the last dictator in Europe wasted an opportunity to join the procession of the magnificent and great historical developments that we have witnessed since the fall of the Berlin Wall in 1989 and the collapse of communism.
in writing. - (SV) Junilistan considers that the EU is a union of values and should therefore play a role in promoting democracy and human rights in its neighbourhood. That includes Belarus.
The parliamentary elections which were held in Belarus in September do not appear to have lived up to international standards, something which was also highlighted by international observers. It is highly regrettable that the elections were not transparent and democratic, for Belarus, for the region and for Europe.
However, the resolution contains several provisions which should not be included. For example, the European Parliament calls on Belarus to abolish the early-voting procedure. It may be true that some electoral fraud occurs through this type of voting, but we still consider that it is up to each sovereign state to decide how the elections will be conducted, as long as they are democratic. There are also ideas on visas, which we consider to be a national matter. It is up to each sovereign state to decide who is permitted to reside in its territory.
Despite the objections we have put forward above, we have voted in favour of the resolution because we believe that it is important to stress that Belarus must become democratic.
in writing. - (PT) For the nth time, do not expect us to whitewash your exercises in hypocrisy and barefaced interference.
Among other aspects worthy of note, a majority in this Parliament has tried, in this resolution, through a tortuous exercise, to question what the OSCE Election Observation Mission has not questioned (for example, the democratic legitimacy of the elected parliament) and to urge use of the EU's financial resources for operations of interference.
However, the fundamental issue concerns the kind of morals held by a Parliament that judges elections held in different countries on the basis of the geostrategic, political and economic interests of the EU's major powers? I would remind you of the failure to recognise the results of the Palestinian elections... I would remind you of the exhortation of the results of the Georgian elections ... It is just pure cynicism.
What kind of morals does a Parliament have that insists on adopting a proposed Treaty that was rejected by the French and Dutch in 2005 and by the Irish in 2008, with total disregard for the democratic and sovereignly expressed will of these people?
What kind of morals does a Parliament have that, at this very sitting, has adopted a report that aims to impose the so-called 'symbols of the Union' when this Union does not legally exist and after these symbols have been removed from the text of the proposed Treaty?
in writing. - (PL) I voted in favour of the resolution on Belarus. The resolution is both balanced and necessary. It represents an effort to improve the situation in Belarus. Clearly, we are all longing for the emergence of a free and democratic Belarus that shares our European values and standards. I believe that the situation can be improved. Finding an appropriate scenario and implementing its provisions is a sine qua non to improvement. I trust that the resolution adopted will bring us closer to such a solution.
in writing. - (PT) Belarus represents a clear challenge to the goal of the European Union to act as a promoter of democracy in the world, particularly in its neighbouring countries.
In the theoretical discussion of this issue, we are with those who believe that the promotion of democracy has as much legitimacy and merit in itself as it does in defence of its own interests. For this reason, in addition to current issues which are very important (such as the release of political prisoners or a slight improvement in the quality of the election process), I believe that we should underline that the important point for us is to answer the question: what can the EU do to promote democracy in its neighbouring countries? What mechanisms does the EU have (and in particular what mechanisms should it have) for this purpose? If we truly want to be democratic neighbours and we do not have the carrot of accession to offer everyone, which road should we then take?
in writing. - (IT) I voted in favour of the European Parliament's motion for a resolution on the situation in Belarus following the parliamentary elections of 28 September 2008.
Despite remarkable signs of openness on the part of the Belarusian authorities, such as their release of political prisoners and refusal to recognise the unilateral independence declared by South Ossetia and Abkhazia, I believe in fact that the democratic legitimacy of the recent elections is questionable at the very least.
This situation is the result of internal policies which in no way match those of the European Union, as demonstrated by the existence of the death penalty and the application of certain articles of the Criminal Code as instruments of repression. For this reason the Belarusian Government must, in future, take steps to guarantee truly democratic elections in keeping with the provisions of international law.
in writing. - I and my British Conservative colleagues have today voted strongly in favour of the joint motion on the situation in Belarus. We are fully supportive of the democratic opposition forces in Belarus and concur with all the keys points relating to the questionable democratic legitimacy of the new parliament.
With regard to paragraph 19 of the resolution, we wish to make clear that the issue of the death penalty is traditionally a matter of conscience for British Conservative MEPs.
in writing. - (FR) I voted in favour of and signed the PPE resolution drawn up by my Greek friend and former minister Georgios Papastamkos on the suspension of the Doha Round. These negotiations reached a stalemate in July 2008 and I regret Pascal Lamy's stubborn insistence on securing, at any cost, an overly ambitious agreement, forgetting that Doha is first and foremost a development round aimed at helping the least advanced and developing countries.
This failure adds to the current global economic uncertainty and calls into question the credibility of the WTO, resulting in a shift towards regional and bilateral trade agreements. I am fully committed to the multilateral approach to trade policy and to a WTO able to guarantee a comprehensive and balanced outcome for international trade on the basis of full respect for the United Nations Millennium Development Goals.
I regret that Commissioner Peter Mandelson was not on the European Commission bench to give an account of his mandate, while recognising the British Government's urgent need for a member who will distil the European approach, notably for the resolution of the financial crisis.
in writing. - I supported this joint resolution that expresses Parliament's regret and disappointment at the suspension of the WTO Doha Round. So near, yet so far. The reality is that, with the imminent US elections looming in November and the consequent arrival of a new Administration in Washington, there will be no US Trade Negotiator in a position to negotiate before next summer. At that point Europe will be itself resetting its political centre of gravity. Doha is needed and is necessary, but we will not return to it until 2010 at the earliest. In the meantime the EU must continue to negotiate its region-to-region FTAs with the Republic of Korea, the countries of ASEAN and India.
in writing. - (SV) Junilistan accepts that the EU has a central role to play in trade policy. Good relations and well-developed global trade are fundamental requirements in the effort towards economic prosperity for all the world's countries, not least the very poorest.
Junilistan therefore supports many of the provisions in the resolution. The call on the developed and advanced developing countries to offer LDCs 100% duty-free, quota-free market access, including to the internal market, is welcome. We also support the proposal to reform the WTO in order to make it more effective and transparent and improve its democratic legitimacy once the Doha Round is over.
On the other hand, we regret that the resolution contains references to the Lisbon Treaty. The proposed treaty's entry into force should be regarded as extremely uncertain, in particular in the light of the Irish people's rejection of the treaty earlier this year. Continued references to the Lisbon Treaty therefore indicate a failure to accept the rules of the democratic system.
However, on the whole the resolution's provisions are founded on a healthy understanding of the importance of global trade for continued development and prosperity. Junilistan has therefore chosen to vote in favour of the resolution in its entirety.
This is a case of the proverbial ostrich with its head buried in the sand...
Faced with the breakdown of the July 2008 WTO negotiations - in which only seven of its members took part - due to the differences of opinion between the EU and the United States on the one hand and the main developing countries on the other, once again a majority in this Parliament have been forced by circumstance to moderate their language in order to try and salvage the agenda and objectives of liberalisation of world trade through the current negotiating round.
In essence, behind the euphemistically termed 'Doha Development Agenda' and other verbal 'platitudes', most of this Parliament has not questioned the fundamental point, which is the current negotiating mandate that the Council defined seven years ago and that the European Commission is desperately trying to formalise.
However, despite their continued efforts, the agenda of economic control promoted by the EU's major financial and economic groups has now come up against increasing contradictions and the interests of the developing countries.
The EU's true intentions are demonstrated by the content of the bilateral 'free trade' agreements it is trying to impose on the African, Caribbean and Pacific Group of States (ACP) and on Latin American and Asian countries.
in writing. - As the negotiations collapsed it was becoming clearer that agriculture in the EU was being undermined in the name of 'development', but that the 'development' in question was in the interests of service providers in developed countries and of the global food corporations rather than the people of developing countries.
The Mandelson proposals should be taken off the table immediately.
In the current climate where the consequences of the lack of regulation of international finance are ever more apparent, food security needs to become a priority in a way which is beneficial to developing and developed countries. This justifies having non-market mechanisms to support the farm sector. In the current climate where the consequences of the lack of control of international finance are all too apparent this is particularly urgent.
The WTO Doha round needs a complete reorientation in order to create a win-win situation for the EU and for developing countries.
in writing - (RO) As Social-Democrats, we are concerned that the suspension of the World Trade Organisation Doha Round negotiations might affect the achievement of the Millennium Development Goals.
In the current context of economic, financial and food crises, it is essential to support a multilateral system that would ensure credible and equitable trade. For this purpose, it is important that the European Parliament participates actively in the international trade negotiations in the spirit of the Lisbon Treaty.
Romania supports the conclusion of a round providing balance on the entire package, as well as inside each sector, such as: agriculture and industrial products.
in writing. - (PT) The successive impasses reached in the Doha Round are bad news for the world. The economy is becoming globalised, whether governments want this or not. The question therefore is whether the national authorities want to regulate this globalisation, whether they want to encourage and stimulate the mechanisms of success of this global wealth-creation process. If the answer is yes, as we argue, then we need to promote more trade, more transparency, and more clarity and predictability in rules. The impasse in the Doha Round will not benefit either the developed countries or the developing countries. It will not promote more wealth or increase confidence at a time of turbulence in the world economy. For these reasons, this statement of the need to determinedly continue with the processes that have led to an increase in international trade merits our agreement. The fact that the European Parliament is still enthusiastic about the virtues and virtualities of trade is a good sign.
in writing. - (IT) I voted in favour of the motion for a resolution on the suspension of the WTO Doha Round.
I am well aware of the difficulties associated with the goal of achieving an unambiguous outcome of the negotiations. I believe that the difficulties connected with the Doha Round highlight the fact that the WTO is in need of an internal reform geared to ensuring transparency and efficiency, which are so far lacking. I would in addition reiterate the need to provide, as part of the Doha Development Round, technical assistance to help the developing countries. Finally, I am convinced that under the present circumstances a positive conclusion to the Doha negotiations could prove to be a factor of stability for the entire world economy.
in writing. - (SV) We Swedish Social Democrats have chosen to vote against Carlos Carnero González's report on the use by Parliament of the symbols of the Union.
Those symbols already exist and are already used, and do not need to be regulated in this way.
in writing. - (FR) I voted in favour of the report by my Spanish colleague Carlos Carnero González on insertion in Parliament's Rules of Procedure of a new Rule 202a on the use by Parliament of the symbols of the Union. The three symbols (the flag showing 12 golden stars on a blue background, the anthem based on the 'Ode to Joy' from Beethoven's Ninth Symphony and the motto 'United in Diversity') help to bring the citizens closer to the European Union and to build a European identity that complements our national identities.
These symbols have been used for more than 30 years by all of the European institutions and were officially adopted by the European Council in 1985. I am pleased with the choice of 9 May as Europe Day: it commemorates 9 May 1950, when the French Foreign Minister, Robert Schuman, in his speech in the Salon de l'Horloge at the Quai d'Orsay, outlined publicly Jean Monnet's idea to bring together coal and steel production under the umbrella of a supranational High Authority, thereby pooling the resources necessary for munitions. At that time, his goal was to prevent another war between France and Germany and to anchor Germany firmly in the Western camp at the beginning of the Cold War.
in writing. - (NL) I voted against this report. The European Union is not a state, so it must not adorn itself with the symbols of a state or nation such as a national anthem, a flag and so on. It was also the intention of the Treaty of Lisbon and its copy, the so-called European Constitution, which the Irish, French and Dutch voted against, to do that. A little respect for the democratic will of the people would certainly be appropriate here if Europe wants to gain democratic legitimacy. Flags and anthems are for nations, not for economic cooperation associations between states.
in writing. - (FR) This report on the use of the European Union's symbols by this Parliament is not a report; it is an act of 'constitutional faith', the expression of a quasi-religious credo!
The European Union's symbols - flag, anthem and motto - no longer exist as such from a legal point of view since two European nations broadly rejected the European Constitution in 2005. Nor do they appear in the Lisbon Treaty, itself dead since the Irish vote. There is no European super-state!
Trying to make it exist through the use of these symbols could seem ridiculous, if it did not reflect your deep-rooted contempt for democratic expression and your desire to impose the supranational Eurocratic state at all costs.
in writing. - (SV) We can see that desperate attempts are being made to build a European nation with its own national identity. Experience shows that it is not possible to create a common identity artificially. There are many examples of this, including the state of Belgium, which was created almost 180 years ago by merging Flanders and Wallonia. Despite a common royal family, flag, national anthem and currency, Belgium continues to fall apart.
EU flags, national anthems and Europe Days may appear to be symbolic questions without any great importance. However, they are part of the European Parliament's overarching ambition, namely to build a United States of Europe. The original EU constitution, which was defeated in referendums in France and the Netherlands, contained references to, among other things, the EU's national anthem and flag. These were deleted and the EU's leaders put forward a 'new' treaty, the so-called Lisbon Treaty. So now the European Parliament is trying to take revenge and sneak in the use of EU symbols by the back door.
We consider that EU cooperation to liable to meet the same fate as the Esperanto project, the artificial language which never became a world language, but has largely died out. Identity and unity are created by the people, not by an elite.
We have therefore voted against this report.
in writing. - (PT) With the adoption of this report - by 503 votes in favour to 96 votes against, with 15 abstentions - the majority of this House has once again demonstrated its profound disregard for the democracy and sovereignty of the people.
This is an attempt to impose the so-called 'symbols of the Union', in this case by incorporating them in the Rules of Procedure of this Parliament, which will stipulate that 'the flag shall be flown at all Parliament premises and on the occasion of official events', that it 'shall be used in each meeting room of the Parliament', that 'the anthem shall be performed at the opening of each constitutive session and at other solemn sittings' and that 'the motto [United in Diversity] shall be reproduced on Parliament's official documents'.
Reference is made to 'the importance of symbols for reconnecting the citizens with the European Union and for building a European identity which is complementary to the national identities of the Member States'.
Does this 'reconnection' involve disregarding and trying to bypass the democratic and sovereignly expressed will of the people who rejected the first proposal for the 'Constitutional' Treaty and then the 'Lisbon' Treaty? What hypocrisy...
Does this 'reconnection' involve imposing these 'symbols of the Union' when the Union does not legally exist and after these symbols have been removed from the text of the proposed Treaty? What cynicism...
In essence this is simply another manoeuvre to try and once again resuscitate the rejected and doubly defunct proposed Treaty.
in writing. - (SV) I have chosen to vote against Carlos Carnero González's report on the use by Parliament of the symbols of the Union. This is because I do not believe that the use of symbols needs to be laid down in a treaty or in rules of procedure. They are there in any case.
in writing. - I could not vote in favour of the Carnero report but did not wish to give support to a Eurosceptic point of view either. I am wholeheartedly in favour of the European Union. The party of which I am president is founded on the principle that Scotland should be an independent nation - and we believe that that Independence should be taken up as a free Member State of the EU. Nevertheless, I do not believe that there is any great desire on the part of the people of Europe for the Union to take on the trappings of a super-state. The symbols of the EU were enshrined within the EU Constitution - and that document was rejected in France and the Netherlands. The symbols were then omitted from the Lisbon Treaty which was, nevertheless, rejected in Ireland. If Europe wants to re-engage with its citizens it must bring forward policies which matter to the people - and not play around with meaningless symbols which are completely devoid of substance.
in writing. - (ES) The people of Europe, along with the vast majority of Members, are extremely concerned by the state of the economy and the evident fragility of our banking sector. Where is the security for our jobs, savings and pensions? European citizens, far from being 'united in diversity', as the EU motto goes, are instead frightened in adversity and will look on this vote with incredulity.
With this report, Parliament has indulged in some unfruitful navel-gazing and is throwing out all our good work. Parliament's powers that be regularly tear at their hair, asking why European citizens cannot give Parliament its due. It appears that they have decided that symbols and anthems will solve the problem.
I suggest that if some Members focused less on carpets and Beethoven and more on carrying out Parliament's real work, we would not have to ask for voters' trust.
in writing. - (FR) Europe wants to adorn itself with the regalia of a state. It wants its own anthem, flag, day, currency and motto. We do not want this super-state; we do not want this imposed federalism.
In 2005 the French and Dutch people rejected by referendum the draft European Constitution that incorporated these symbols. In June 2008 it was the Irish who, by rejecting the Lisbon Treaty, again rejected the symbols of this super-state.
It is absolutely scandalous to try to reintroduce them surreptitiously through amendments to the European Parliament's Rules of Procedure.
The people of Europe have a say in this matter and they must be respected. They also have a duty to remember. In the light of our increasingly globalised societies and economies, we must not forget, now more than ever, who we are, where we come from and what our values and our identities are.
Europe will not be built by negating the history of its peoples and its nations and going against the national realities.
in writing. - (FR) One of the rare differences between the European Constitution and the Lisbon Treaty signed by the 25 heads of state or government was precisely these EU symbols - the flag, anthem, motto and Europe Day - which were unanimously rejected on 13 December 2007. It was important to keep up appearances and not give European citizens the impression that the structures of a federal state were being put in place.
By seeking to reintroduce these symbols, the European Parliament is once again moving outside the boundaries of the law and deliberately infringing the European Treaties.
There is no doubt that the European institutions have tried this before. The scandalous manner in which the institutions are trying to make Ireland hold another referendum is a caricatural illustration of their idea of democracy. Anything that is opposed to European integration must be eliminated by whatever means possible, including legal means.
How can we have any confidence in this Europe that tramples underfoot the principles that it is supposed to defend and portrays the image of the former Soviet Union, where freedom of opinion and expression was enshrined in the Constitution but never applied?
Ladies and gentlemen, democracy is not shared, nor is totalitarianism. That is all too evident today.
in writing. - (NL) The rapporteur, Mr Carnero González, says that it is very questionable whether the recognition of a flag could be an obstacle to ratification of the Treaty of Lisbon. He is thereby casting doubt on the impression given by the Dutch Prime Minister, Mr Balkenende. Mr Balkenende maintained in Strasbourg on 23 May 2007 that the EU symbols should not be included in a Constitutional Treaty.
His main reason for doing so was that otherwise the Dutch Council of State would find it necessary to have another Dutch referendum. Mr Carnero González is now proposing that the EU flag, the anthem and the motto should be enshrined in the European Parliament's Rules of Procedure. His argument is that this sends a political signal that these symbols represent European values. He expects the EU to be a benchmark for freedom, development and solidarity in the world. The EU is also characterised at least as much by out-of-control ambition, annoying interference, risky pressure towards economic freedom and a military show of strength.
It is better if Europe gains a clearer identity by 'listening to the voters'. This policy of symbols does not change anything. The blue flag is already on all the bank notes and car number plates. We are still acting as though the Treaty of Lisbon is viable, whereas it has been rejected according to its own rules.
in writing. - (DE) The power of symbols should not be underestimated. They can manifest the intangible and create identity. However, symbols can also have negative connotations; for example, the symbol of human DNA has developed into a symbol of genetic manipulation. 'Manipulative' is also the word that I would use to describe the EU's present approach.
In their referenda in 2005, the French and Dutch people rejected the EU Constitution, and yet in a classic case of EU obduracy, an attempt has now been made to give the whole project a fresh veneer by dropping the EU symbols and repackaging this failed but almost identical project as the Lisbon Treaty. If the EU persists in this attempt to revive the original Treaty by introducing just one real amendment, namely jettisoning the EU symbols, the EU will forfeit what remains of its credibility. This is a blatant attempt to mislead our citizens and so I rejected the report.
in writing. - (IT) I wish to congratulate the rapporteur on having introduced the symbols of the Union into the Rules of Procedure, now that they have surprisingly been excluded from the new Treaty. As a member of the European Convention, I always asserted that the Union needed to have a soul, bringing it closer to Europe's citizens through our shared common values.
Excluding the symbols from the Treaty was the umpteenth act distancing the European institutions from the citizens. Indeed, how can citizens be expected to identify with the Union if the Union makes itself ever more unidentifiable, abandoning the very symbols which ought - rather - to represent it, both in the Member States and in its international relations?
Recognition by everyone of the symbols of the Union constitutes an initial step towards the shared intent of building a common European home capable not only of giving Europe's citizens political answers but also of restoring to politics the pride of place it deserves in our understanding and management of the 'public good'.
I would therefore repeat my congratulations to the rapporteur, in the hope that this European Parliament initiative will be taken up by the other European institutions, and in the conviction that this will strengthen the parliamentary institution to which we belong.
in writing. - (SK) Since their formation, the European Communities and subsequently the European Union have sought to have symbols that the public can easily identify. The process of ratification of the Constitutional Treaty was wrecked due to unsuccessful referenda in France and the Netherlands. The Lisbon Treaty, which was born from a compromise and replaced the text of the Constitutional Treaty, did not adopt the symbols because of the pressure from some Member States.
The public is used to each organisation having its logo. Flags, emblems, anthems, slogans, colours and other types of symbol convey an emotional image of the underlying values of the organisations they represent.
This experience, which is shared by our countries, regions, churches, parties, civil organisations, etc., is also valid at EU level. The flag showing a circle of 12 golden stars on a blue background always fascinates me. When I arrive in Slovakia and see the flag flying from buildings, I feel happy because Slovakia belongs to the common European house. It would be hard to find such a well-known piece of music and poetry that would better symbolise the idea of European integration than the anthem of the European Union from Ludwig van Beethoven's Ninth Symphony.
Even though the single currency is not yet used by all the Member States, third countries in particular are starting to identify the EU with the euro in the same way as they identify the US with the dollar. I consider the motto 'United in Diversity' to be the perfect definition of the essence of the European project. I agree with the use of the symbols of the Union, which is why I voted for the report by the rapporteur, Mr Carnero González.
in writing. - (IT) I wish to put on record my vote in favour of the report by Mr Carnero González on the insertion in Parliament's Rules of Procedure of a new Rule on the use by Parliament of the symbols of the Union.
As is well known, symbols are worth more than any slogan or words. They are vital components in every kind of communication, especially ones having to do with identification processes in a social group or organisation. Flags, images and anthems are fundamental in enabling an organisation to be recognised as such by members of the public.
For this reason I applaud our colleague's initiative aimed at helping citizens to become more involved and more in touch with the European project, thereby contributing to its legitimacy.
in writing. - (CS) With regard to the report on the use of the symbols of the Union, I can only say that this is a further illustration of the way in which democratic procedures are sidestepped in the European Union. Some time ago, the symbols of the Union collapsed when the proposal for the so-called European Constitution was rejected. The Constitution, or at least its pivotal context, is supposed to be de facto 'resuscitated' by the Lisbon Treaty, and now the European Parliament is trying to resuscitate the symbols of the Union. I cannot but ask what the European bodies and institutions intend to do in cases of misuse of these symbols? For example, recently the whole world was able to see the pictures of the Georgian President who had not only the Georgian flag but also the EU flag in his office when he began the conflict with Russia. Surely this is unacceptable.
in writing. - (PL) I voted against legal recognition of European Union symbols by the European Parliament for the following reasons.
Firstly, the notion of legal recognition flies in the face of the decisions of the European Council. In the latter, all the Member States decided to omit the issue of European symbols from the Reform Treaty that replaced the draft Constitutional Treaty.
Secondly, Parliament's decision amounts to bringing the symbols in through the back door, contrary to the wishes of the Member States. Parliament is showing weakness rather than strength by resorting to such legal manoeuvres.
Thirdly, measures of this kind provoke justified mistrust amongst many citizens of European Union Member States, who do not wish symbols reserved for nation states to be assigned to an international organisation like the European Union.
The peoples of Europe are being provoked by this proposed invitation to the European Parliament to play a major part in the promotion and intensive use of EU symbols. Through Parliamentary initiative, efforts are being made to 'raise to life' the 'Euro-Constitution', not merely in its amended version, the Treaty of Lisbon, which was recently rejected by the Irish people, but in its original form, the Constitutional Treaty, which has also been condemned by the peoples of France and the Netherlands.
By adopting this stance, the European Parliament is once again revealing itself as the mainstay and architect of reactionary EU reforms. It shows gross contempt for the verdict of the peoples of France, the Netherlands and Ireland, and for the obvious inclinations of all the other European peoples, who are not moved by the policies, institutions, values, visions and symbols of the European plutocracy so typical of the anti-popular character of the EU.
The peoples of Europe must intensify their struggle to finally reject the reactionary Euro-Constitution. They must fight to undermine the imperialist EU of poverty, injustice, war and oppression. They anticipate its dissolution and aim to establish their own power, ushering in new institutions and symbols corresponding to their own needs and values.
in writing. - (SV) We Swedish Social Democrats agree that consumers have an important function to perform if sustainable use of water resources in the EU is to be achieved. However, we consider that information and education campaigns should be run primarily at local and regional levels and not at the request of the EU.
in writing. - (FR) I voted in favour of the excellent own-initiative report by my Austrian colleague Richard Seeber in response to the communication by the European Commission entitled 'Addressing the challenge of water scarcity and droughts in the European Union'.
I share the regrets concerning the absence of any real international dimension to the European Commission's approach and I support the rapporteur's proposals that the specificity of the water scarcity and droughts issue requires coordinated action at EU and Member State level as well as at regional and local government level. At least 11% of the population and 17% of the territory of the European Union have been affected by water scarcity, and recent developments have shown that water is likely to become significantly more scarce in Europe.
There is an urgent need for the European Union to establish a water policy that enables us to guarantee for the people of Europe, businesses, public bodies, flora and fauna, etc. that we will have sufficient water of an appropriate quality to meet their needs.
in writing. - Water scarcity is an urgent issue affecting European and global citizens. This report makes us aware that the EU wastes 20% of water due to inefficiency; there is a lack of awareness among the public for promoting water saving and 17% of the EU region suffers from severe water shortage. In response, the EU needs to take a holistic approach with precise measures for better water management and supply.
It is clear that we have a great potential (savings up to 40%) for water saving through technological improvements, changes in human behaviour and production patterns, which should replace the current crisis management style. Water saving technologies and irrigation management in the industrial and agricultural sectors could reduce excesses by as much as 43% while water efficiency measures could decrease water wastage by up to a third. Currently, agriculture consumes 64% of water while 20% is used by energy, 12% by the public and 4% by industry. Furthermore, droughts are increasingly affected by climate change causing forest fires which are environmentally destructive.
The EU aims to enhance recycling of waste water and develop desalination, improve water management policies based on the 'polluter pays' principle, establish labelling schemes, research and monitor activities to halt desertification, improve crop rotation systems and promote more efficient water usage among the public.
A smattering of fine words cannot hide the anti-popular nature of the proposals in the report, whose main thrust is the reactionary idea of 'demand-based water management'. The report concludes by highlighting a range of measures essentially confined to raising the price of water and the cost of supplying it. Yet another weighty levy is being imposed on the masses and on poor and medium-scale farmers because water is being completely commercialised. The aim is also to increase the profitability of monopoly business groups.
The resolution makes no distinction between drought and water scarcity, which are two different phenomena calling for different responses. There is no mention whatsoever of the principle of preserving and improving the ratio of exploitable water reserves to available water reserves and the precipitation rate.
The report underestimates the positive role of forests as an active factor in mitigating the natural phenomenon of drought and combating water scarcity. As a result, it not only fails to propose reforestation measures, but also emphasises that 'an increase in forest cover' should be undertaken only 'where it is absolutely vital'.
The report downplays the risk of floods and the need to take flood protection measures. Quite the opposite: it asks that we 'avoid creating barriers to the natural course of rivers', and indulges in scaremongering about social and environmental problems caused by rivers being diverted.
The workers are fighting for adequate supplies of clean, safe water. They oppose the commercialisation of what is still a social good, even though it is prey to the profit-making of monopolies.
in writing. - (PT) We disagree with the logic underlying the idea that water management must abide by market principles and, as such, that price (tariffs) must be the central instrument for controlling consumption. The report mentions the need for a return on investments, as if this were the whole or part of the solution to the problem of scarcity. This is simply not true.
Clearly, water losses, river basin planning, re-use of 'grey water', exchange between states and the gradual establishment of an Observatory seem to be concerns or proposals which are full of apparent good intentions. However, these are not apparent in the scheme established by the Framework Water Directive, which calls for the application of economic and financial principles to water management, without safeguarding its main conditions: its enshrinement as a right and its democratic management.
Concerns have also been raised which should be taken into account, even though they question EU policy. The direct relationship between forestry and agricultural policy, between unrestrained urban development and desertification and drought, is established in the report. However, at no time is the CAP questioned as a primary source of desertification in countries such as Portugal.
in writing. - As a representative of Scotland, I think many of the issues dealt with in the Seeber report are perhaps of limited interest to my constituents. However, the provision of high-quality water resources is of huge importance in all geographical zones of the EU and issues such as water loss through inefficiency and stresses matter to us all. Water in Scotland is provided through a publicly-owned company answerable to the Scottish Parliament, and the Scottish Government has a vision of Scottish Water becoming a compelling example throughout the world of how best to deliver water services. I fully endorse that vision and commend it to this House.
in writing. - (IT) The problems of water scarcity and droughts, which are directly related, affect many parts of southern Europe in particular, with disastrous consequences for the environment and for local inhabitants.
The region I come from, Sicily, suffers periods of water stress and drought every year on a regular basis, resulting in severe damage to agriculture. This is an alarming problem, which could partly be solved if energetic action were taken on at least two fronts. The first concerns infrastructure: on the island of Sicily, for example, a good deal of water - estimated to be as much as 30% - is lost owing to poor maintenance of the water mains. The second concerns prevention: I fully agree with the rapporteur when he states that training and education by means of information campaigns, beginning in schools, are crucially important so as to bring about a change in behaviour and create a culture of saving water and consuming it efficiently.
in writing. - (SK) I abstained from voting on the report by Mr Richard Seeber. The report is too lengthy and some recommendations are repetitive. The biggest problem is that the entire report is based on the old water paradigm and in only one instance, in paragraph 48, does it touch briefly on the new paradigm, i.e. the need to promote rainwater collection.
Other suggestions and proposals are too muddled and as such their practical application will not be successful. The report omits the integrated approach and focuses only on tap water savings. It is very structured and therefore does not enable unambiguous interpretation.
In the end, it will be the repeat of the story of the EU Water Framework Directive. That Directive's ambition was to promote the integrated management of watercourses in catchment areas. It boiled down to specific policies only. The proof of this is that another Directive was adopted last year: the Floods Directive. Something called 'integrated' is dealt with as a whole, not bit by bit. Sadly, the approach was not integrated and the Framework Directive is used as a tear-off calendar by those working in water management. One minute they are solving the issue of flooding and the next minute the issue of drought.
Something similar happened in Slovakia under socialism, specifically in the East Slovak Lowland. Firstly, we tried to solve the issue of drainage and then, in the second stage, the issue of irrigation. Today the East Slovak Lowland is like a hot plate, forcing clouds to the cooler Carpathian Mountains, where large floods originate.
in writing. - (IT) I voted in favour of the Seeber report, which addresses the serious problem of water scarcity and droughts in the European Union.
Water is a finite resource. Safeguarding our ecosystems, water resources, drinking and bathing water is the key to protecting the environment. That is why joint action at European level will ensure that we manage this precious resource in the best possible way.
Furthermore, I would like to compliment Mr Seeber on his work. He has drawn attention to the main issues that the Union should confront: extensive water consumption and the resulting wastage of water, ignorance and a lack of awareness of the problem, as well as the absence of a common European approach.
in writing. - (PL) The problem of water scarcity and drought is now critical, as are the related consequences of global warming. There has been a dramatic increase in cases of extreme drought and water scarcity in recent decades. This is largely due to inefficient water management and overuse of water for agricultural purposes.
The European Union is itself facing serious threats as a result of climate change and human activity. Over one third of Europeans are already living in areas affected by water scarcity. Unless appropriate action is taken immediately to ensure more rational and sustainable use of water, we must assume that more people will be affected by water scarcity in the future. In addition, the predicted population increase from six to nine billion by 2050 will lead to even greater demand for water.
Some experts are beginning to compare water to oil. The era of cheap and relatively easily accessible water is over. Water scarcity in the agricultural sector should be dealt with by developing water retention installations and improving irrigation. In addition, a specific culture of responsible water saving should be developed through an active awareness-raising policy.
Each one of us should begin to save water and use it sensibly. It is also essential to implement technology to prevent water from being wasted and to raise social awareness of this problem. A more integrated approach to the problems relating to water and drought is needed, too.
in writing. - (FR) I voted in favour of the European Parliament resolution tabled by five political groups, including the PPE-DE, on Arctic governance. During the 20th century Arctic air temperatures increased by approximately 5°C, which is ten times faster than the observed global mean surface temperature. Indeed, an additional warming of about 4-7°C in the Arctic is predicted for the next 100 years.
I strongly support the statement that the time for diagnosis is over and the time for action is now. Moreover, the EU counts amongst its Member States three Arctic nations, and amongst its closely related neighbours participating in the internal market through the Agreement creating the European Economic Area (EEA) a further two Arctic nations, meaning that the EU and its associated states comprise more than half the numeric membership of the Arctic Council.
This region plays a key role in the major balances of the planet and I congratulate the authors of this resolution at a time when we are celebrating the International Polar Year.
in writing. - I voted in favour of Amendment 6 from the Party of European Socialists that called for a nuclear-free and demilitarised Arctic. I am well aware that currently UK submarines operate in these waters, but that is no reason not to support the proposal that an International Agreement be reached to stop the introduction of nuclear weapons and end military activity in this zone in the future. I am disappointed that it was not carried, although I welcome the reference to the UNCLOS Treaty and the need for a future US Senate to ratify it.
in writing. - (PT) We regard as very negative the rejection of the proposed amendments to this resolution which underlined 'the risks involved in any use of the Arctic for strategic or military purposes, and the need to make the Arctic Ocean a demilitarised and nuclear-free zone' and which indicated that we remain 'particularly concerned over the ongoing race for natural resources in the Arctic, which may lead to security threats ... and overall international instability'.
As a result, despite containing some points that we regard as positive, the resolution allows the prospect of an ongoing race for natural resources in that continent, particularly where it states that the High North 'forms part of the EU's Northern Dimension policy' and where it states that it 'is convinced that awareness of the Arctic's importance in a global context needs to be raised further by delivering a standalone EU Arctic policy'.
It also calls on the Commission 'to include energy and security policy in the Arctic region on its agenda' and 'to take a proactive role in the Arctic by at least, as a first step, taking up "observer status” on the Arctic Council'.
in writing. - We share the concern of the resolution about the effects of climate change on the sustainability of the communities that inhabit the Arctic area as well as the effects on the natural habitat, and we recognise the significance of the Arctic for the global climate and therefore the Arctic as a common concern.
We cannot, however, support this resolution as its point of departure is first and foremost the interests of the EU. We believe that a policy which is not firmly rooted in the interests of the peoples of the Arctic area is illegitimate. We believe that the starting point for all talks and initiatives concerning the Arctic area must be the respect of the sovereign territory of the Arctic nations and equally the inclusion of all the peoples of the Arctic area as equal partners.
Finally, during the vote a majority rejected an amendment which stressed the need for the Arctic to become a demilitarised and nuclear-free zone, thereby clearing the path for the Arctic policy that this resolution calls for to include militarisation of the Arctic and placement of nuclear weapons in the area. We cannot support this under any circumstances.
in writing. - (IT) I voted in favour of the motion for a resolution on Arctic governance in our globalised world.
I am convinced of the need to grasp the potential of the Arctic region in the global context. For this reason the EU requires a specific policy on that region, geared to respecting the local inhabitants and the environment. I welcome our colleague's initiative, in that the environment is a topic of particular importance: there needs to be a cross-border political or legal structure that could mediate in political conflicts over natural resources.
in writing. - We share the concern of the resolution about the effects of climate change on the sustainability of the communities that inhabit the Arctic area as well as the effects on the natural habitat; and we recognise the significance of the Arctic for the global climate and therefore the Arctic as a common concern.
We cannot, however, support this resolution as its point of departure is first and foremost the interests of the EU. We believe that a policy which is not firmly rooted in the interests of the peoples of the Arctic area is illegitimate. We believe that the starting point for all talks and initiatives concerning the Arctic area must be the respect of the sovereign territory of the Arctic nations and equally the inclusion of all the peoples of the Arctic area as equal partners.
Finally, during the vote, a majority rejected an amendment which stressed the need for the Arctic to become a demilitarised and nuclear-free zone; thereby clearing the path for the Arctic policy that this resolution calls for to include a militarisation of Arctic and placement of nuclear weapons in the area. We can under no circumstances support this.
in writing. - (FR) I voted in favour of the own-initiative report by my Spanish colleague Alejandro Cercas (PSE, ES) on the implementation of social legislation relating to road transport. I agree that it is regrettable that considerable differences still remain in the application and enforcement of Regulation (EEC) No 3820/85 on the harmonisation of certain social legislation relating to road transport.
We must urge the Member States to step up their efforts to guarantee efficient and uniform implementation of the social provisions and to transpose Directive 2002/15/EC on the working time of persons performing mobile road transport activities so as to ensure the road safety of citizens and the health and safety of drivers and to provide a clear framework of fair competition.
The European Commission must display the utmost firmness in dealing with infringements of Community law by Member States as regards social provisions in the road transport sector, provide for coercive measures in the event of failure to comply with provisions and take preventive measures, if necessary via judicial process, to ensure strict compliance with Community law. This is essential in order to ensure fair and undistorted competition.
in writing. - I voted for this report due to the pressing need for the Member States to transpose social legislation and to ensure it is duly enforced. The health and well-being of freight transport drivers as well as the safety of other road users depend on clear rules concerning issues such as working time, driving hours and periods of rest, as well as on effective inspections and penalties for non-compliance.
It is thus very important that Member States speed up the transposition of Directive 2002/15/EC, and also that the European Parliament assert the support for the inclusion of all road transport drivers within the working time legislation applicable in this field, regardless of their employment status. I can see no reason why self-employed drivers should be exempt from measures which contribute to the safety of our roads.
in writing. - (SV) It is with great hesitation that we have chosen to vote in favour of this report. However, the road transport sector is a cross-border question and working conditions for self-employed drivers are part of that question.
There are parts of the report of which we do not approve, for example the question of safe and secure parking areas for professional drivers, which we regard as a matter for the Member States. In addition, we consider that questions relating to working time in general are also a matter for the Member States.
in writing. - The EU's social legislation in the area of road transport is of great importance. Road transport is of vital economic importance across the Union. It is also important, however, that social legislation be applied in order to protect both drivers and the public at large. There are anomalies in the existing legislation and there have been shortcomings in national transposition. Accordingly I voted in favour of the Cercas report.
Road transport is one of the economic areas that plays a very important role in the European internal market. This area is especially important with regard to employment, as more than 3 million people work in the EU transport industry. Despite an abundance of EU legislation aiming to ensure the road safety of European citizens and the health and safety of passenger and freight transport drivers, cases of breaches of the rules on rest periods and breaks are on the increase in the Member States.
This situation has two main causes: the failure of Member States to transpose legislation on road transport into national legislation, or to do so diligently. The health and safety requirements applied to drivers with an employment contract differ from those applied to drivers who are self-employed. The present situation, where legislation on working time is applied only to those with work contracts and not to the self-employed, threatens to distort competition in the transport industry. The number of fictitious self-employed drivers is increasing, as health and safety requirements for self-employed drivers are less stringent. This situation not only encourages unfair competition, but also endangers the health and safety of drivers and other road users. The European Commission aims to ensure that self-employed drivers comply with the same rules laid down in the relevant legislation.
These measures would enable us to achieve much better levels of road safety and to ensure appropriate health and safety conditions for drivers as well as fair competition in the road transport sector.
in writing. - (NL) This proposal is an attempt to take earlier decisions seriously through better controls, better information, secured parking places on motorways and the abolition from 23 March 2009 of exemptions for self-employed workers. The transposition and implementation of social legislation on road transport in national law is hopelessly behind.
The four Member States that fall short in that respect are protected as long as they are not named openly. The fact that they do not regulate working and driving times and rest periods is bad for road safety and for the welfare of professional drivers. My party, the SP, is supporting the plan to do something about this, although better proposals have already been rejected in earlier votes. We are doing that because we believe that it is important to comply with social legislation and because self-employed drivers are also to be covered by the Directive. That will put a stop to the abuse of employers forcing their workers to become self-employed and not on the staff.
Being falsely classified as self-employed, they have worse working conditions and have to take on impossible business risks. The competition in that sector is fierce. The talk about complying with the rules has to be turned into action. Only then can drivers still earn enough and make a secure living.
in writing. - (IT) I wish to put on record my vote in favour of the report by Mr Cercas on the implementation of the social legislation relating to road transport.
The European Parliament needs to speak out on a matter of such importance. Only in this way can we ensure road safety, the safety of drivers and passengers and, not least, fair competition within the common European area.
I furthermore applaud our colleague's initiative, in that it is vital to have clear rules and monitoring procedures so as to organise properly the working time of persons operating in the sector.
in writing. - (SV) The legislation addressed by Alejandro Cercas is not uncontroversial. I think everyone agrees that it is in the interests of both lorry drivers and the public that large, heavy vehicles are not driven by people who suffer from a serious lack of sleep. Rules are obviously necessary in this area. At the same time, we must realise that the lorry strike which broke out on the Oresund Bridge in November 2007 did not happen by chance. The rules on working time which the EU has produced in many branches of the profession have been much criticised, by both employers and employees. It might therefore be more appropriate to ask the Commission to undertake an impact assessment to examine how the legislation has worked and been received, rather than calling for even more stringent implementation. This kind of legislation requires considerable flexibility in order to be able to work in, say, both Romania and Denmark. I therefore abstained in the vote.
in writing. - (FR) I voted in favour of the own-initiative report by my Dutch colleague Ieke van den Burg and my Romanian colleague Daniel Dăianu containing recommendations to the Commission on the follow-up to the future structure of financial supervision.
I support the formal request to the Commission to put forward legislative proposals to improve the EU financial services regulatory framework, not only because of the financial crisis but because we will be unable to build a European internal market if we do not have a European regulatory policy. I am sorry that the report does not ask the Commission to apply the procedure laid down in Article 105(6) of the Treaty establishing the European Community, which allows it to propose to the Council that it confer upon the European Central Bank specific tasks concerning policies relating to the prudential supervision of credit institutions.
I am strongly in favour of a regulation to strengthen and clarify the status and accountability of the Lamfalussy Level 3 Committees (CESR for securities, CEIOPS for insurance and pensions, and CEBS for banks), giving them legal status commensurate with their duties.
in writing. - (PT) The Members from the PSD (Portuguese Social Democratic Party) support this report, which is particularly opportune in the light of the international financial crisis. Financial stability must be guaranteed and, in the long term, we must establish measures to tackle systemic risks.
Global problems require coordinated solutions on a global scale. International cooperation is essential to ensure and restore the credibility of the markets.
The European Union is not an exception and the solution to the current problems cannot depend on separate initiatives in each Member State, but requires concerted action. Greater cohesion among the EU Member States is essential.
Following the short-term rapid intervention, we urgently need to carry out an institutional reform of the financial system in order to stabilise the economy, reinvigorate economic growth and reinforce or improve what financial innovation has to offer.
It is important to ensure that there is greater transparency and better financial information, using the technologies available. Only in this way can people increasingly access better practices, products and financial services. Innovation and financial markets must promote better consumer protection.
in writing. - (FR) This Parliament believes in the intrinsic goodness of the financial markets, in their capacity for resilience and self-regulation, which is why there are only minimal specific rules at European, and perhaps global, level.
However, what the current crisis proves is that exactly the opposite is true. We have been taken to the edge of the abyss by financial disintermediation, the global integration of the European financial sector, the widespread free movement of capital, the securitisation of the globalised economy and the game of a crazy market that creates products that are more and more complex and increasingly out of touch with real economic activity. The nation is the protector and it is the countries' decisions that count in the current context.
The system of supposed free international competition has reached its limits and must be changed, starting with the European Union itself, whose policies and ideological leanings are partly responsible for the situation. Today it is proving its complete uselessness, since it is the states that are acting and reacting. Tomorrow it will prove its capacity to cause damage, since it retains the possibility of sanctioning the national safeguard measures, in the name of competition.
Yes, it is high time we put an end to that Europe.
in writing. - I voted in favour of this report, given the urgency of the financial situation hitting the EU and other global financial markets.
This report is important because we need effective regulatory and supervisory arrangements to improve monitoring of the workings of the financial services market.
In particular, I welcome the oral amendment calling for a level playing field in terms of protection for EU citizens in relation to deposit protection. It is unfair that citizens in one Member State can avail of a higher level of protection in terms of sums on deposit - the range across Member States varies from EUR 20 000 to unlimited guarantees in Ireland.
I also welcome the call for a more coordinated response in the EU to the financial crisis and that divergences between the national regimes of Member States should be reduced to the greatest possible extent.
I would also call on the Irish Government to come forward with all the details of the Bank Guarantee Scheme and note that it has now been extended to non-Irish banks mindful of EU competition rules.
in writing. - (IT) I voted in favour of the motion for a resolution with recommendations to the Commission on the Lamfalussy follow-up concerning the future structure of supervision.
It is absolutely vital, in view of the serious crisis afflicting the markets, to launch new measures regulating financial services in the European Union. Economic stability is one of the Union's principal objectives; I therefore fully endorse this initiative aimed at guaranteeing our citizens a calm, stable future.
in writing. - (PT) The European Union is facing a crisis of confidence caused by a lack of direction, transparency, leadership and power among the European institutions.
There is a lack of direction because no one yet has any clear idea how to end this crisis.
There is a lack of transparency because the financial markets have proved to be more opaque than was thought.
There is a lack of leadership because, whilst the US has managed to convey an image of pragmatism, showing that it will not lose control of the situation, Europe has conveyed an image of disorder and even contradiction.
There is a lack of power because each Member State is still doing as it likes. As yet no common figure for the deposit guarantee has been set.
If the Member States that share the single currency are unable to put into practice supranational aid mechanisms, then we are facing a situation that could be devastating for the euro itself.
This exceptional and global situation requires exceptional and global responses and, in particular, urgent responses.
This crisis of confidence will only be overcome through urgent and concerted action.
The European Parliament is doing its job. I hope that the Council will be up to the situation, which is, after all, an emergency.
in writing. - The time for a centrally located single authority at European level may not have come yet. However, there are clear pressures which indicate that such thinking (while ahead of its time) is valid. I hope that during the current financial crises the EU does not shrink away from tackling any of the current shortfalls concerning supervision. The 'college' approach as pronounced in Solvency 2 is a key way forward and allows a kind of half-way-house.
in writing. - It was appalling to see UKIP and certain British Conservatives trying to prevent an oral amendment which would protect savers in the current economic climate. Their actions were a disgrace.
in writing. - (PL) I support the report by Mrs van den Burg and Mr Dăianu on the follow-up to the Lamfalussy directives and the future structure of supervision.
There can be no doubt that in view of the current financial crisis caused by unduly risky investments and other activities of banks in the United States, there is an urgent need to reform the regulation and supervision of the financial markets. Without the Lisbon Treaty, however, a coordinated EU policy on the financial crisis cannot work properly. Ratification of the Treaty is essential in order to ensure that the European institutions are adequately represented in the international financial structure.
Market integration is a positive phenomenon, but unfortunately appropriate financial supervision has not kept pace with it. I believe that supervision needs to be updated as soon as possible, and this should be preceded by a comprehensive review of the Union's regulatory and supervisory arrangements.
Citizens, investors and supervisory bodies should be guaranteed an adequate level of transparency. To that end, it would be appropriate to set up a group of advisers to develop a long-term vision of supervision and prepare a programme or plan of action for long-term reform.
I share the view that the Union should set about developing more cohesive and effective legal arrangements now in order to mitigate the risk of future crises.
in writing. - (FR) I voted in favour of the own-initiative report by my esteemed Slovenian colleague and friend Alojz Peterle in response to the European Commission's White Paper entitled 'Together for Health: A Strategic Approach for the EU 2008-2013'. According to the World Health Organisation (WHO), chronic diseases, strokes and heart disease are steadily overtaking infectious diseases. There is therefore an urgent need to adopt firmer measures in the field of prevention through the widespread introduction of health impact assessments.
The fight against the counterfeiting of medicines must be a priority. I regret that the Commission has not examined in detail the problems affecting health professionals, who must be at the heart of any health policy. I agree with the rapporteur that one of the priority goals in the health sector should be a reduction in health inequalities and inequities. I am in favour of a modern approach to health promotion and protection, particularly for the most vulnerable sections of the population, such as young children, and the introduction of integrated social and health policies.
in writing. - (PT) I voted in favour of the Peterle report on the health strategy for 2008-2013 because I believe that ensuring a high level of lifelong human health protection must be an EU priority.
I would reiterate the recommendations made in this report, particularly the proposals that I made, which highlight the importance of developing prevention plans and healthy lifestyle promotion actions throughout the EU and carrying out screening programmes to facilitate the early detection and immediate treatment of disease, thereby reducing the associated mortality and morbidity.
I would also highlight the need to improve the quality of healthcare and assistance provided to citizens, bearing in mind the increased prevalence of chronic diseases and the increasing ageing of the European population.
in writing. - (PL) I fully support the report by Mr Peterle. I believe that it is a good follow-up to the priorities of the Slovenian Presidency. The latter gave high priority to health issues, which is entirely understandable, as health is the greatest gift a human being can be blessed with during his or her lifetime. Unfortunately, certain worrying health trends have emerged in Europe. These include an increase in the number of cases of cancer as well as the number of cases of diabetes, cardiovascular disease and obesity. In addition, we need to tackle new challenges linked to the ageing of the population, climate change, globalisation and even the consequences of terrorism in terms of the threat of biological terrorism.
There are marked inequalities between the healthcare systems of the Member States, however. This is particularly true as regards access to healthcare, prevention, detection and effective treatment of certain diseases. The result is significant differences in the life expectancy of Europeans. A study of the health map of Europe leads one to the sad conclusion that, in a sense, the Iron Curtain is still with us. The current divide is based on health.
We must improve methods of cooperation in this area if we wish to remedy the situation. We must also improve the effectiveness of our actions and exploit all of Europe's so-called medical potential. I support the rapporteur's call for investment in healthcare systems to be increased. I believe that funds invested in healthcare are not an expense as such. Instead, they are a vital element of investment in the quality of human capital. The health of EU citizens must be perceived as one of the key social and political factors that will determine the Union's future.
in writing. - I voted in favour of the Peterle report on the EU's health strategy. The report acknowledges that the provision of health care is a Member State matter and I strongly believe that this should remain the case. There are elements in this Parliament and in the EU as a whole who believe that health care should be fully opened up to the fluctuations of the free market, and I wholly reject such notions. However the EU does have an important role to play in the exchange of information and in the promotion of health lifestyles. The Commission must now come forward with concrete proposals for Europe-wide action in health promotion, whilst safeguarding individual Member States' rights to take their own decisions as to the delivery of health services.
Access to health care is a right of all EU citizens and providing equal access for all to high-quality medical services is a core task of the Member States' public authorities.
I support this document and agree that it covers the most acute health-care problems. Undoubtedly, both at EU level and in the individual Member States, we should concentrate more on long-term health protection. This is particularly important in the case of the elderly and people with physical or mental disabilities and home-based health care.
In view of the shortage of carers and the appreciation of the importance of the services they provide, it is necessary to improve their working conditions as well as ensure that carers receive high-quality training. The Member States should respond to the European Parliament's call to guarantee patients access to lifesaving drugs, even if they are expensive, in order to guarantee the universal right to health.
The Member States should implement the EU's health strategy without delay. This would encourage and facilitate the provision of international health-care services, the free movement of health-care professionals and patients as well as strengthen cooperation between private and public bodies. Most importantly, with the implementation of the EU's health strategy, people throughout the EU would have access to quality health care.
in writing. - (SK) At present, major differences in health still exist between individual EU Member States. According to Eurostat, life expectancy at birth varies among EU countries by 9 years for women and 13 years for men, and infant mortality rates vary sixfold. In the light of this, I sincerely welcome the efforts made by Mr Peterle, who in his report refers to the need to reduce these inequalities. Since as much as 40% of diseases are linked to unhealthy lifestyles and up to a third of cancers are preventable through early diagnosis, I feel that the remarks about the importance of prevention are particularly valuable.
I agree that since the area of disease prevention still attracts only 3% of health budgets, more funds should be made available from these budgets. By raising public awareness about the importance of prevention and a healthy lifestyle we can eventually lower healthcare costs since it is cheaper to prevent diseases than subsequently treat them. I firmly believe that the countries must take steps to improve healthcare, and in that context the Commission's White Paper and the Council Conclusions of December 2007 provide an appropriate foundation.
in writing. - (DE) In Germany, between 20 and 30 clinics annually are being forced to close because doctors are being driven into insolvency by claims for damages for supposedly prescribing drugs which are too expensive, and entire swathes of the country are at severe risk of healthcare under-provision. These are just some of the outcomes of the insane health policies pursued in recent years. Nor is the scenario more encouraging elsewhere in Europe. It is not just that healthcare financing is precarious, to say the least: doctors and nursing staff are being forced to spend more and more time shackled to their desks, dealing with red tape, instead of performing their actual task of healthcare delivery.
We need a radical rethink on an EU scale. What we need, for example, are sound strategies to ensure an adequate supply of doctors, together with best practice examples. However, we also need to address fundamental problems such as the falling birth rate among Europe's indigenous population by providing better incentives. We also need models to encourage healthy lifestyles. Prevention is just one small piece in the healthcare puzzle. That is why I abstained in the vote.
in writing. - (SK) Health is one of the things people value most in their lives. Consequently, I welcome the Commission's health strategy entitled 'Together for Health: A Strategic Approach for the EU 2008-2013'. I voted for the report by Mr Alojz Peterle, who based his report on three keywords: cooperation, differences and prevention.
Although, in accordance with the principle of solidarity, healthcare falls exclusively within the competence of the Member States, there is nothing to prevent healthcare from being given a European dimension on the basis of cooperation. All Member States can benefit from mutual exchanges of their know-how within the framework of best practice. If one EU Member State can successfully treat a patient for cancer, citizens from all corners of the EU should have an equal chance to make use of this opportunity.
Major inequities in health exist between and within the Member States. As far as cancer is concerned, the differences in survival rates between the new and old Member States are such that we can talk about an 'Iron Curtain in health'. A key strategic breakthrough is needed in the area of disease prevention. Consequently, the long-term planning of preventive measures should be a starting point.
Investment in cancer research in Europe represents only one fifth of the funds it receives in the US. We must invest a great deal more in health than we have done to date, and consistently incorporate health in policies at all levels.
I voted for this report in the conviction that putting the recommendations into practice will boost life expectancy in the European Union and help us achieve the Lisbon objectives related to economic growth.
The report reveals the vital link between poor application of Community environmental legislation and the adverse consequences on citizens' quality of life.
The battle to reduce the effects of climate change on the population's health must also be supported by active policies aimed at adapting to climate change. One example in this regard is the development of methodologies for forecasting and preventing major health problems which may appear, depending on the severity of the effects of climate changes, while also bearing in mind socio-economic conditions.
Efforts need to be stepped up in order to meet the objective proposed by the Commission in 2005 of achieving a 40% reduction in the number of deaths caused by air pollution by 2020. The studies carried out have demonstrated that two out of five deaths worldwide are directly or indirectly linked to environmental factors.
I congratulate the rapporteur.
in writing. - (PT) The White Paper on health in the European Union raises many important questions about the future of Europe and, in particular, about the paradigmatic changes that will affect how our societies operate in the future. I therefore agree with Mr Peterle when he draws attention to the aspects connected with these new challenges, such as ageing of the population, climate change, globalisation and mobility. These must form the foundations of the new policies because they are what will bring fundamental social and economic change. However, we must also take into account the current health problems which are cardiovascular diseases, diabetes, obesity and cancer. Prevention policies are therefore becoming increasingly important and we must establish a clear framework for the current circumstances, bearing in mind the situation in the 27 Member States and taking account of existing inequalities between social groups and between Member States, so that we can adopt cross-sectoral health policies which will create the conditions for the effective development of health policy.
in writing. - (IT) Mr President, ladies and gentlemen, I voted in favour of the report by Mr Peterle on the EU's commitment and approach to health.
The matter in hand is of paramount importance in the light of the new health threats facing the European Union. For this reason there must be a common approach to giving European citizens adequate protection from those risks. Furthermore, I applaud our colleague's initiative because his report has brought to everyone's attention the importance of health, which does not just mean the absence of sickness or infirmity.
in writing. - The coordination of best practice in health policy is important in the EU in order to provide EU citizens with the best possible treatments and health protection.
in writing. - (PL) I voted in favour of the report entitled 'Together for Health : a Strategic Approach for the EU 2008-2013'. This strategy is a specific response to the European Commission's White Paper on health policy for the period 2008-2013. The main provisions of the White Paper involve promoting a healthy lifestyle and eliminating the barriers to access to healthcare services in the EU Member States. Protecting the citizens against health risks, ensuring balanced healthcare systems and introducing new technologies in this area are also highlighted. I believe that health promotion strategies should place strong emphasis on the prevention and early detection of diseases.
Certain worrying health trends have become evident recently. These include an increase in cases of cancer, diabetes and cardiovascular disease. Only 3% of healthcare budgets is currently allocated to prevention, however, even though it is well known that prevention is better than cure.
The battle against the diseases of modern civilisation will only be won if we provide the citizens with appropriate healthcare and treatment. In addition, we must combat the inequalities in access to healthcare services by individual social groups and reduce the differences between the Member States in terms of access to healthcare. Efforts to ensure health and safety in the workplace are also very important. In addition, more should be done to better adjust healthcare to patients' needs.
Public health and its commercialisation are being targeted by the EU. The aim is to multiply capitalist profit by downgrading public structures, which are being limited to high-cost sectors unprofitable for private operators.
The EU is treating health as a means of increasing workers' productivity and reducing social costs. It is intervening in a sector that is exclusively under the authority of the Member States, applying private enterprise criteria, promoting entrepreneurial activity and neglecting the basic human right to health and life. At the same time, the EU is using health as a pretext to promote its expansionist, imperialist plans by proposing the involvement of health services in the CFSP, international trade and relations with third countries.
The Community framework for health services and management of innovation in health systems, and the creation of European centres of excellence and other proposed measures, are the just the first step towards concentrating health services in the hands of a few multinationals. These will do business with private insurance companies to decide on the services provided on the basis of an unacceptable system of class discrimination.
We are voting against the report because we align ourselves with the workers' struggle against the commercialisation and privatisation of health. We support the fight for a free public health system with high-quality services that fully cover the needs of ordinary families.
in writing. - (PL) I am in favour of adoption of the report on the European Union's healthcare strategy for the years 2008-2013. The sums allocated to disease prevention in healthcare budgets are too low. They represent barely 3% of resources.
We are increasingly aware of an increase in diseases related to contemporary civilisation. These include cancer, cardiovascular disease and diabetes. Such conditions are mainly due to poor eating habits and an unhealthy lifestyle. Prevention, perhaps through information campaigns, would be much cheaper for the budgets of healthcare services.
Another issue concerns the conditions of treatment. These vary considerably across the territory of the European Union, ranging from very high standards in the countries of the so-called old Union to much lower ones in the countries that acceded more recently. This is manifested, for example, in higher infant mortality and shorter life expectancy for both men and women.
The European Union should take steps to ensure equal conditions for treatment across all Member States. Healthcare policy should be a priority for the Union.